            Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 1 of 92



                                Case No. 5:19-cv-08135-EJD




                          UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                  SAN JOSE DIVISION
                                  ____________________

                              ROBERT BROWER, SR., et al.,
                                     Appellants,

                                            vs.
                               MUFG UNION BANK, N.A.,
                                      Appellee.
                                ____________________
                          On Appeal from the U.S. Bankruptcy Court
                                 Hon. M. Elaine Hammond
                               Adversary Case No. 17-05044
                                 ____________________

                 APPELLEE MUFG UNION BANK, N.A.’S APPENDIX

                                       VOLUME 3
                                      Pages 458-547
                                  ____________________

Isaiah Z. Weedn, SBN 229111                   Michael M. Lauter, SBN 246048
Sheppard Mullin Richter & Hampton LLP         Sheppard Mullin Richter & Hampton LLP
650 Town Center Drive, 10th Floor             Four Embarcadero Center, 17th Floor
Costa Mesa, CA 92626                          San Francisco, CA 94111
Tel: 714.513.5100                             Tel: 415.434.9100
Fax: 714.513.5130                             Fax: 415.434.3947
iweedn@sheppardmullin.com                     mlauter@sheppardmullin.com
                                  Attorneys for Appellee
                                 MUFG UNION BANK, N.A.

 SMRH:4827-3890-1179.1
               Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 2 of 92




                             INDEX TO APPELLEE’S APPENDIX


VOL. NO.              DATE         DOCUMENT                                   PAGE NOS.
1                     2017 10-3    Order Denying Motion to Dismiss            4-12
1                     2019 7-29    MUFG Union Bank, N.A.’s Motion for         13-36
                                   Summary Judgment
1                     2019 7-29    Declaration of Isaiah Z. Weedn in          37-43
                                   Support of MUFG Union Bank, N.A.’s
                                   Motion for Summary Judgment
2                     2019 7-29    Index of Compiled Exhibits to MUFG         44-457
                                   Union Bank, N.A.’s Motion for
                                   Summary Judgment
3                     2019 8-12    Robert Brower, Sr., et al. Opposition to   458-476
                                   MUFG Union Bank, N.A.’s Motion for
                                   Summary Judgment
3                     2019 8-21    MUFG Union Bank, N.A.’s Reply in           477-500
                                   Support of Motion for Summary
                                   Judgment
3                     2019 8-21    MUFG Union Bank, N.A.’s Evidentiary        501-526
                                   Objections
3                     2019 11-20   Order Granting in Part and Denying in      527-530
                                   Part MUFG Union Bank, N.A.’s Motion
                                   for Summary Judgment
3                     2019 11-20   Memorandum Decision on Motions for         531-547
                                   Summary Judgment



    SMRH:4827-3890-1179.1
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 3 of 92




         David W. Balch, Esq. (SBN 226519)
         L+G,LLP
   2     318 Cayuga Street
         Salinas, CA 93901
   3     Tel: 831.754.2444
   4
         Attorneys for Coastal Cypress Corporation, Wilford "Butch" Lindley
   5     Patricia Brower, Patricia Brower Trust, and American Commercial Properties, Inc.

   6     Specially appearing as counsel for, and filing on behalf of, Robert Brower, Sr.
   7
         Michael A. Vacchio (SBN 110057
   8     SAMINI COHEN SPANOS LLP
         333 S. Hope St., 35th Floor
   9     Los Angeles, CA 900
  10     Tel: 213.863.0080

  11    Attorneys for Anthony Nobles and Richard Babcock
  12

  13                               UNITED STATES BANKRUPTCY COURT
  14                               NORTHERN DISTRICT OF CALIFORNIA
  15

  16     In re Robert Brower, Sr.                        Case No.: 15-50801 (MEH)
  17
                Debtor.                                  Chapter 11
  18

  19                                                     Adv. Proc. No. 17-05044
  20
         MUFG L~ION BANK, N.A.,
                                                         OPPOSITION TO PLAINTIFFS'
  21            Plaintiff,                               MOTION FOR SUMMARY JUDGMENT
         V.
  22                                                     MEMORANDUM OF POINTS AND
  23     ROBERT BROWER, SR., an individual,              AUTHORITIES IN OPPOSITION TO
         PATRICIA BROWER, an individual,                 PLAINTIFF'S MOTION FOR
  24     COASTAL CYPRESS CORPORATION, a                  SUMMARY JUDGMENT
         California corporation, COASTAL
  25
         CYPRESS CORPORATION, a Delaware                 Place:   United States Bankruptcy Court
  26     corporation, AMERICAN COMMERCIAL                         280 South First Street
         PROPERTIES, INC., a Nevada corporation,                  San Jose, CA 95113
  27     ANTHONY NOBLES, an individual,                  Judge:   Hon. M. Elaine Hammond
         WILFORD "BUTCH" LINDLEY, an                     Crtrm:   3020
  28



         Memorandum of Points and Authorities

Case: 17-05044        Doc# 116      Filed: 08/12/19   Entered: 08/12/19 21:56:14       Page 1 of
                                                 19

                                          AA Page 458
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 4 of 92




         individual, RICHARD BABCOCK, an
         individual, PATRICIA BROWER TRUST,                Date: August 26, 2019
   2     and DOES 1-50,                                    Time: 11 am
                                                           Court: 3020
   3             Defendants.
   4

   5
                 Defendants Robert Brower, Sr., Coastal Cypress Corporation (California and Delaware),
   6
         Wilford "Butch" Lindley, Patricia Brower, Patricia Brower Trust, American Commercial
   7
         Properties, Inc., Anthony Nobles, and Richard Babcock, hereby oppose the Motion for Summary
   8
         Judgment brought by Plaintiff Union Bank.
   9
                 This Opposition is based on the attached Memorandum of Points and Authorities, the
  10
         Declaration of David W. Balch, the Supplemental Declaration of Robert Brower, and the
  11
         Declaration of Wilford "Butch" Lindley, filed contemporaneously with this Opposition, with the
  12
         Declarations from David Balch, Robert Brower, Richard Babcock, and Anthony Nobles, and the
  13
         exhibits thereto, filed in this matter on July 29, 2019, all other pleadings and papers on file or
  14
         deemed to be on file in this action, those matters of which this Court may take judicial notice, and
  15
         upon the oral arguments of counsel made at the hearing on this Motion.
  16

  17    Dated: August 12, 2019                                  JRG Attorneys at Law
  18

  19                                                                    //s//
                                                                By:
  20
                                                                        David W. Balch
  21
                                                                Attorneys for CCC California, CCC
  22                                                            Delaware, Butch Lindley, ACP , Patty
                                                                Brower, and Patty Brower Trust
  23

  24                                                            Specially appearing as counsel for, and filing
                                                                on behalf of, Robert Brower, Sr.
  25

  26

  27

  28

                                                            2
         Memorandum of Points and Authorities

Case: 17-05044        Doc# 116      Filed: 08/12/19     Entered: 08/12/19 21:56:14        Page 2 of
                                                 19

                                          AA Page 459
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 5 of 92




        Dated: August 12, 2019

   2

   3
                                                                   Michael Vacchio
   4

   5                                                         Attorneys for Anthony Nobles and Richard
                                                             Babcock
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                         3
         Memorandum of Points and Authorities

Case: 17-05044        Doc# 116      Filed: 08/12/19   Entered: 08/12/19 21:56:14     Page 3 of
                                                 19

                                          AA Page 460
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 6 of 92




                                                                   TABLE OF CONTENTS

   2    Table of Authorities ................. ...... .. .... ........ .... ..... ...... .... ................. .... .. ........... .............................. ii

   3    INTRODUCTION ........................................................................................................................ . 1
   4    STATEMENT OF FACTS ............................................................................................................ 3

   5                       A. Butch Lindley .............................. ........................................................................ 3
   6                       B. Nobles/ Babcock .............. .. ........ ........... .. ............. ................ .... .... ......... ............. . 4
   7                       C. Patricia Brower .................................................................................................... 6

   8    LEGAL ARGUMENT .................................................................................................................. 7
   9    Point I:           Statement of Law Regarding Summary Judgment .................................................... 7
  10    Point II:          Chualar Canyon Ranch Supply, Richard Babcock, Anthony Nobles
  11                       and Patty Brower Trust Own Shares of Coastal Cypress Corporation ...................... 8
  12                       A. The Share Certificates are Valid Under Delaware and California Law ... .. .......... 8
  13
                           B. The Share Certificates Are Valid Under California Law Because
  14
                                 Money or Services Were Rendered ... ..... ............... ..................... ........................ . 8
  15
                           C. Brower, Nobles, Babcock, and Chualar Canyon Ranch Supply
  16
                                 are Bona Fide Purchasers of Stock ...................................................................... 9
  17
                           D. The Statute of Limitations Has Long Since Expired ........................................... 10
  18
        Point III:         Patty Brower' s Shares of Coastal, and Her ACP Property,
  19
                           are Her Separate Property .......................................................................................... 11
  20
        Point IV:          The Motion Must Be Denied as to the Third Cause of Action .................................. 13
  21
        CONCLUSION ........................................................ ................... .................................................. 13
  22

  23

  24

  25

  26

  27

  28



         Table of Contents / Table of Authorities

Case: 17-05044               Doc# 116              Filed: 08/12/19                Entered: 08/12/19 21:56:14                            Page 4 of
                                                                19

                                                           AA Page 461
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 7 of 92




                                                            Table of Authorities
   2    Cases

   3    Burge v. Midway Paci.fie Oil Co. (1929) 99 Cal.App. 714 .......................................................... 9

   4    Corte/you v. Imperial Land Co. (1909) 156 Cal. 373,376 ............. .. .............................. ............... 9

   5    Ellsworth v. National Home & Town Builders (1917) 33 Cal. App. 1 ........................................ 9

   6    Estate ofBibb (2001) 87 Cal.App.4th 461 ....................................... ........................................... 13

   7    Estate ofPetersen (1994) 28 Cal.App.4th 1742 ............................................................ ...... .. ...... 12

   8    Haft v. Dart Group Corp., 841 F. Supp. 549 (D. Del. 1993) ......................... ............................... 8
   9    High Tech Gays v. Defense Indus. Sec. Clearance Office, 895 F.2d 563 (9th Cir.1990) ............. 7
  10    Hironymous v. Hiatt (1921) 52 Cal.App. 727, 736 ..................................................................... 10
  11    In re Estate of Clark (1928), 94 Cal. App. 453 .. ......................................................................... 12
  12
        In re Marriage ofBonds (2000) 24 Cal.4th 1 .................. ............................................................ 11
  13
        In re Marriage ofHill & Dittmer (2011) 202 Cal.App.4th 1046 ............................................... 11
  14
        In re Marriage of Valli (2014) 58 Cal.4th 1396 ............................................... ......... ..... ........ .. .. .12
  15
        Leslie v. Grupo !CA, 198 F.3d 1152 (9th Cir.1999) ..................................................................... 7
  16
        Michaels v. Paci.fie Soft Water Laundry (1930) 104 Cal.App. 349 .. ........ ........... ..... ..... .. ............... 9
  17
        Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Companies, Inc., 210 F.3d 1099 (2000) ................ 7
  18
        Norgart v. Upjohn Co. (1999) 21 Cal.4th 3 83 ............................................................................ 11
  19
        Ogden v. Bumble Bee Foods, LLC, 2014 U.S.Dist.LEXIS (N.D.Cal. Jan. 2, 2014) ..................... 7
  20
        Robertson v. Superior Court (2001) 90 Cal.App.4th 1319 ........................................................ .10
  21
        Rosas v. BASF Corp. (2015) 236 Cal.App.4th 1378 ................................. ............................. ... .. 11
  22
        Shanik v. White Sewing Machine Corp., 25 Del. Ch. 3 71 (Del. 1941) ......................................... 8
  23
        Somps v. Somps (1967) 250 Cal. App. 2d 328 ...................... .................................... .................. 12
  24
        Stegall v. Citadel Broad. Co., 350 F.3d 1061 (9th Cir. 2003) ....................................................... 7
  25
        Walters v. Boosinger (2016) 2 Cal.App.5th 421 ........................................... .. ............................ 20
  26

  27

  28

                                                                           ii
         Table of Contents I Table of Authorities

Case: 17-05044           Doc# 116          Filed: 08/12/19           Entered: 08/12/19 21:56:14                  Page 5 of
                                                        19

                                                  AA Page 462
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 8 of 92




   1    Statutes

   2    S Del.C.§ 152 .... .... ................................................ .... ........... ........................................................8

   3    California Code of Civil Procedure,§ 338a .. ...................... .......... ............................. .... ............. 10
   4    California Corporations Code, § 409 ............................................................................................ 8

   5    California Family Code section 1615 .......................................................................................... 11
   6    California Family Code section 852 ..... .......................... .............................................................12
   7    Fed. Bank. Proc. Rule 7056 ... ... ... ............................ .... ..................... ............................................. 7
   8    Fed. Civ.Proc. Rule 56(a) .............................................................................................................. 7
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                                  iii
        Table of Contents/ Table of Authorities

Case: 17-05044             Doc# 116             Filed: 08/12/19              Entered: 08/12/19 21:56:14                        Page 6 of
                                                             19

                                                       AA Page 463
       Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 9 of 92




                              MEMORAL~DUM OF POINTS AND AUTHORITIES

   2             Defendants Robert Brower, Sr., Coastal Cypress Corporation (California and Delaware),
   3     Wilford "Butch" Lindley, Patricia Brower, Patricia Brower Trust, American Commercial

   4     Properties, Inc., Anthony Nobles, and Richard Babcock, respectfully submit their Memorandum
   5     of Points and Authorities in Opposition to Plaintiffs Motion for Summary Judgment.
   6

   7                                              INTRODUCTION
   8     A.      Shares in Coastal Cypress
   9             Plaintiff contends - without any evidence - that Coastal Cypress Corporation never issued
  10     stock to Patty Brower, Wilford "Butch" Lindley, Richard Babcock, and Anthony Nobles, or in the
  11     alternative, that if it did issue stock, the issuance was void. Those arguments fail.
  12
                 1.      Babcock and Nobles
  13
                 Plaintiff has acknowledged that Babcock and Nobles collectively paid $250,000 for their
  14
         shares in Coastal Cypress Corporation. Nonetheless, Plaintiff contends that because this money
  15
         was deposited into Mr. Brower's personal bank account, it cannot form consideration for issuance
  16
         of stock by Coastal. That reasoning is flawed.
  17
                Anthony Nobles. Anthony Nobles paid $200,000 for his shares of stock. (Nobles
  18
         Declaration, at ,r 2.) Plaintiff concedes that he paid for his stock. The bank records and Coastal's
  19
         general ledger reflect that (i) $50,000 of this money was re-deposited directly into Coastal's bank
  20
         account- so Union Bank's argument that none of the Nobles payment went directly to Coastal is
  21
         flat wrong, and (ii) the remaining $150,000 was loaned from Coastal to Chateau Julien and
  22
         booked on Coastal's general ledger as an account receivable. Coastal received a tax break when
  23
         this account receivable was written off in 2015 as "bad debt." As such, Coastal received a benefit
  24
         from the Nobles payment. Further, this money was listed on Coastal's general ledger as "paid-in
  25
         capital."
  26
                 Richard Babcock. Richard Babcock paid $50,000 for his shares -- $10,000 directly from
  27
         him, and $40,000 from Anthony Nobles. Bank records reflect that $40,000 of this money went
  28



         Memorandum of Points and Authorities

Case: 17-05044        Doc# 116      Filed: 08/12/19    Entered: 08/12/19 21:56:14         Page 7 of
                                                 19

                                          AA Page 464
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 10 of 92




   1   into Coastal. Specifically, in advance of payment for these shares, Bob Brower loaned $40,000 to
   2   Coastal. The $40,000 payment for the Nobles shares was provided to Brower, as repayment of
   3   that loan. The net effect was that Coastal had direct use of the $40,000. The accounting for the
   4   remaining $10,000 is less clear - though all parties agree that the $10,000 was paid, albeit directly
   5   to Chateau Julien.
   6           Moreover, even if the stock transfer did not meet all the technicalities of California law,
   7   the Defendants are "innocent" parties are entitled to retain their shares. See Corte/you v. Imperial
   8   Land Co. (1909) 156 Cal. 373, 376. Finally, Union Bank's lawsuit is barred by the three year
   9   statute of limitations.
  10           2.      Lindley/ Chualar Canyon Ranch Supply
  11           Butch Lindley and Chualar Canyon Ranch Supply ("CCRS") perfonned services for
  12   Coastal and Chateau Julien in the 1980's, which is sufficient consideration for the granting of
  13
       stock. For example, Mr. Lindley had extensive relationships in the wine industry in the local
  14
       region and he know of other wineries that were selling excess equipment that was needed by
  15
       Chateau Julien, Great American Wineries, and Coastal Cypress Corporation. Mr. Lindley also
  16
       had the required connections to have this equipment installed. Coastal Cypress owned much of
  17
       this equipment, and Mr. Lindley's services were of significant benefit to Coastal. Moreover, Mr.
  18
       Lindley, as a well known figure in the wine industry, lent instant credibility to Coastal and
  19
       Chateau Julien.
  20
               Further, CCRS is also an "innocent" party and entitled to retain its shares, and Union
  21
       Bank' s lawsuit is time barred.
  22
               3.      Patty Brower
  23
               Mr. and Mrs. Brower entered into a valid prenuptial agreement in 1980. Pursuant to that
  24
       agreement, each retained their property as separate property. Mrs. Brower was issued her shares
  25
       in Coastal in the 1980' s, in exchange for payment by her of separate-property funds. Union Bank
  26
       contends that Ms. Brower could not have purchased those shares, because her prenuptial
  27
       agreement reflects that she only owned $15,000. Union Bank is incorrect. The prenuptial
  28

                                                          2
       Memorandum of Points and Authorities

Case: 17-05044      Doc# 116      Filed: 08/12/19    Entered: 08/12/19 21:56:14        Page 8 of
                                               19

                                         AA Page 465
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 11 of 92




   1    agreement reflects that Ms. Brower owned $515,000 worth of separate property. (Brower
   2    Supplemental Declaration, at ,r 4.) 1

   3               Moreover, any lawsuit challenging the validity of those shares is time-barred.
   4    B.         ACP

   5               Further, Mr. Brower transferred his entire interest in ACP to Mrs. Brower in 2000. The
   6    transaction was a proper transmutation under California Family Code section 850 et seq. There is

   7    no basis to unwind the transaction from 2000.
   8

   9                                            STATEMENT OF FACTS

  10   A.      Butch Lindley

  11
               Robert Brower, Sr. formed Coastal Cypress Corporation, a California corporation, in 1982.

  12
       At all times, he has been the President of Coastal Cypress. In 1987, Coastal Cypress issued

  13
       355,000 shares to Chualar Canyon Ranch Supply, a company owned by Wilford "Butch" Lindley.

  14
       Those shares are memorialized in Coastal' s stock register. Mr. Lindley did not pay cash for his

  15
       shares. Rather, he provided certain goods and services-such as certain portions of the grape

  16
       crops from his grape-growing operation, and the provision of his services to assist Coastal and
       Chateau Julien in Cl's efforts to lease land, grow grapes, and produce wine. (Brower July
  17
       Declaration, at ,r 2.)
  18

  19
               For example, Mr. Lindley had extensive relationships in the wine industry in the local
       region and he know of other wineries that were selling excess equipment that was needed by
  20

  21
       Chateau Julien, Great American Wineries, and Coastal Cypress Corporation. Mr. Lindley also had

  22
       the required connections to have this equipment installed. This equipment included processing

  23
       tanks and other processing equipment. Coastal Cypress owned much of this equipment. Because

  24
       of Coastal' s capacity increase, Coastal could charge higher rents to its two tenants (Chateau Julien
       (the licensing entity) and Great American ·wineries (the winery)). Coastal's ability to charge
  25

  26
       higher rents, in turn, was due to Mr. Lindley's services on behalf of Coastal, prior to receiving his

  27           1
                 Robert Brower has submitted two declarations. His declaration dated July 29, 2019 will be cited as the
       "Brower July Declaration," and his declaration dated August 12, 2019, will be cited as the "Brower Supplemental
  28   Declaration."

                                                                  3
        Memorandum of Points and Authorities

Case: 17-05044           Doc# 116     Filed: 08/12/19        Entered: 08/12/19 21:56:14             Page 9 of
                                                   19

                                            AA Page 466
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 12 of 92




       shares of stock. (Brower Supplemental Declaration, at ~~ 9-1 O; see generally Lindley
   2   Declaration, at ,r~ 3-4.)
   3           Finally, it is critical to note that the Browers moved out to the Central Coast in 1982 from
   4   New Jersey. They were newcomers to the area and the wine industry. At that time, Butch Lindley
   5   was well known in the agricultural and wine industry in the Central Coast ( and beyond), and his
   6   affiliation with the global entity, including Coastal Cypress, brought instant credibility to the
   7   operations. This all was a significant benefit to Coastal Cypress. (Brower Supplemental
   8   Declaration, at ~ 11.)
   9

  10   B.       Nobles I Babcock
  11           In 2011, Anthony Nobles and Richard Babcock were issued a combined 250,000 shares of
  12   stock from Coastal Cypress Corporation. Mr. Babcock was issued 50,000 shares and Mr. Nobles
  13   was issued 200,000 shares. Mr. Babcock was required to pay $50,000 for his shares. Of that
  14   amount, he paid $10,000, and Mr. Nobles paid $40,000 on behalf of Mr. Babcock. Mr. Nobles
  15   also paid $200,000 for his own shares. Under the share purchase agreement, the shares were
  16   originally going to be preferred shares. At some point in time, those shares were converted into
  17   common shares. (Brower July Declaration, at i\~ 3-4; Nobles Declaration, at~ 2; Babcock
  18   Declaration~ 2.)
  19           Union Bank now contends that the bank account into which the funds were wired was not
  20   the bank account for Coastal Cypress Corporation, but rather the bank account for Robert Brower
  21   and Patty Brower individually. That is not correct.
  22            Anthony Nobles. Anthony Nobles paid $200,000 for his shares of stock. Plaintiff

  23    concedes that he paid for his stock. The bank records and Coastal's general ledger reflect that
  24    (i) $50,000 of this money was re-deposited directly into Coastal's bank account - so Union
  25    Bank's argument that none of the Nobles payment went directly to Coastal is flat wrong, and

  26    (ii) the remaining $150,000 was loaned from Coastal to Chateau Julien and booked on Coastal' s

  27    general ledger as an account receivable. Coastal received a tax break when this account
  28

                                                           4
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116       Filed: 08/12/19 Entered: 08/12/19 21:56:14           Page 10 of
                                                19

                                         AA Page 467
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 13 of 92




   1    receivable was written off in 2015 as "bad debt." (Brower July Declaration, at ilil 5-7.) As such,
   2    Coastal received a benefit from the Nobles payment. Further, this money was listed on Coastal' s

   3    general ledger as "paid-in capital." See generally (Brower Supplemental Declaration, at il 12-13,
   4    16-17.)

   5          The money loaned by Coastal to Chateau Julien was booked by Coastal on its general
   6   ledger as paid-in capital. The Coastal-to-Chateau Julien loans were added to Chateau Julien' s
   7   accounts payable to Coastal, and Chateau Julien made periodic payments on that loan. When
   8   Chateau Julien ceased operations in 2015, Coastal took an income tax "bad debt" deduction for the
   9   balance of the Chateau Julien AR' s. (Brower July Declaration, at ml 5-7; see generally (Brower
  10   Supplemental Declaration, at il 12-13, 16-17.)
  11              Richard Babcock. Richard Babcock paid $50,000 for his shares -- $10,000 directly from
  12   him, and $40,000 from Anthony Nobles. Bank records reflect that $40,000 of this money went
  13   into Coastal. Specifically, in advance of payment for these shares, Bob Brower loaned $40,000 to
  14   Coastal. The $40,000 payment for the Nobles shares was provided to Brower, as repayment of
  15   that loan. The net effect was that Coastal had direct use of the $40,000. The accounting for the
  16   remaining $10,000 is less clear - though all parties agree that the $10,000 was paid, albeit directly
  17   to Chateau Julien.
  18
               Coastal Cypress' income tax returns and other financial documents were provided annually
  19   to Union Bank. As such, Union Bank knew as far back as 2012 that 250,000 additional shares of
  20   stock had been issued. Moreover, in an email to Union Bank in 2012, Mr. Brower specifically
  21   noted that there were additional shareholders in Coastal. (Brower July Declaration, at ilil 5-7.) See
  22   generally (Brower Supplemental Declaration, at il 12-13, 14-15.)
  23           Finally, there is no evidence whatsoever that Mr. Nobles or Mr. Babcock understood that a
  24   portion of their funds were used outside of Coastal Cypress. They are the quintessential
  25   "innocent" investors. (Nobles Declaration, at il 4; Babcock Declaration ,r 4.)
  26

  27

  28

                                                          5
        Memorandum of Points and Authorities

Case: 17-05044       Doc# 116     Filed: 08/12/19 Entered: 08/12/19 21:56:14            Page 11 of
                                               19

                                         AA Page 468
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 14 of 92




   1   C.      Patricia Brower
   2           In 1982, Patricia Brower was issued 25,000 shares of Coastal stock. In 1984, she was
   3   issued an additional 100,000 shares of Coastal stock. The register indicates that this was "paid in
   4   capital," and Mr. Brower has testified that these shares were issued in exchange for payment by
   5   Ms. Brower of separate-property funds. (Brower July Declaration, at ,r 9; Brower Supplemental
   6   Declaration, at ,r 8.)
   7           In 2015, Ms. Brower formed the Patricia Brower Trust and placed those shares in the trust.
   8   In 2017, when Coastal Cypress California was merged into Coastal Cypress Delaware, the Trust
   9   surrendered its shares in Coastal Cypress California and were re-issued shares in Coastal Cypress
  10   Delaware. (Brower July Declaration, at ,r 9.)
  11           Mr. and Mrs. Brower were married since the inception of Coastal Cypress California. They
  12
       held their shares as separate property, pursuant to a Marital Asset Agreement executed in 1980.
  13
       (Brower July Declaration, at ,r 10.)
  14
               Mr. Brower formed American Commercial Properties in 1983, using money that he had
  15
       saved prior to his marriage with Patty Brower. (Brower July Declaration, at ,r 11 ; Brower
  16
       Supplemental Declaration, at ,r 5.) Under California law and pursuant to the property agreement
  17
       with Patty Brower, ACP was Mr. Brower' s sole and separate property. On November 8, 2000, Mr.
  18
       Brower transferred my entire interest in ACP to Patty Brower as her sole and separate property, on
  19
       the occasion of their anniversary. (Brower July Declaration, at ,r 11.) After the transfer, Mr.
  20
       Brower retained zero ownership interest. The transfer was memorialized by (i) a transfer of stock
  21
       certificate, (ii) a notation in the ACP stock register, and (iii) a personal note and card from Mr.
  22
       Brower to Mrs. Brower on November 8, 2000. (Brower July Declaration, at ,r 11.)
  23
               Finally, Union Bank has known since at least 2012 that Patty Brower was the owner of
  24
       100% of ACP stock. (Supplemental Brower Declaration, at ,r 3.)
  25
               In 2015, when Mrs. Brower created the Patricia Brower Trust, she transferred ownership of
  26

  27
       IACP into the Trust.
  28


                                                           6
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116      Filed: 08/12/19 Entered: 08/12/19 21:56:14             Page 12 of
                                               19

                                         AA Page 469
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 15 of 92




   1                                           LEGAL ARGUMENT

   2                      Point I: Statement of Law Regarding Summary Judgment

   3          The party moving for summary judgment must persuade the court that there is "no genuine
   4   dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

   5   Civ.Proc. Rule 56(a); Fed. Bank. Proc. Rule 7056 . "A moving party without the ultimate burden of

   6   persuasion at trial-usually, but not always, a defendant-has both the initial burden of production
   7   and the ultimate burden of persuasion on a motion for summary judgment." Nissan Fire & Marine

   8   Ins. Co. , Ltd. v. Fritz Companies, Inc. , 210 F.3d 1099, 1102 (2000).
   9          "In order to carry its burden of production, the moving party must either produce evidence
  10   negating an essential element of the nonmoving party's claim or defense or show that the
  11   nonmoving party does not have enough evidence of an essential element to carry its ultimate
  12   burden of persuasion at trial." Nissan Fire, 210 F.3d at 1102, citing High Tech Gays v. Defense
  13
       Indus. Sec. Clearance Office, 895 F.2d 563 , 574 (9th Cir.1990). "In order to carry its ultimate
  14
       burden of persuasion on the motion, the moving party must persuade the court that there is no
  15
       genuine issue of material fact. " Nissan Fire, 210 F.3d at 1102.
  16
              At the summary judgment stage, the Court must view the evidence in the light most
  17
       favorable to the nonmoving party and "all reasonable inferences that may be drawn from the facts
  18
       placed before the court must be drawn" in favor of the opposing party. Stegall v. Citadel Broad.
  19
       Co ., 350 F.3d 1061, 1065 (9th Cir. 2003). If evidence produced by the moving party conflicts with
  20
       evidence produced by the nonmoving party, a court must assume the truth of the evidence set forth
  21
       by the nonmoving party with respect to that fact. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158
  22
       (9th Cir.1999); see also Ogden v. Bumble Bee Foods, LLC, 2014 U.S.Dist.LEXIS 565, at *18-19.)
  23
       (N.D.Cal. Jan. 2, 2014). The Ninth Circuit "specifically rejected the notion that a court could
  24
       disregard direct evidence on the ground that no reasonable jury would believe it," because such a
  25
       rule would contradict the clear instruction that a court may not weigh the evidence or assess its
  26
       credibility.") See Leslie v. Grupo !CA, 198 F.3d 1152, 1158
  27

  28

                                                          7
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116      Filed: 08/12/19 Entered: 08/12/19 21:56:14           Page 13 of
                                               19

                                         AA Page 470
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 16 of 92




   1                      Point II: Chualar Canyon Ranch Supply, Richard Babcock,
   2      Anthony Nobles, and Patty Brower Trust Own Shares of Coastal Cypress Corporation
   3            Union Bank's motion for summary judgment, insofar as it seeks to have the Coastal shares

   4   of Chualar Canyon Ranch Supply, Richard Babcock, Anthony Nobles, and the Patty Brower Trust

   5   declared void, must be denied.
   6            A.      The Share Certificates are Valid Under Delaware and California Law
   7            Under Delaware law, "the board of directors may authorize capital stock to be issued for
   8   consideration consisting of cash, any tangible or intangible property or any benefit to the
   g
       corporation, or any combination thereof." 8 Del. C. § 152. "In the absence of actual fraud in the
  10   transaction, the judgment of the directors as to the value of such consideration shall be
  11   conclusive." Id.    One asserting the defense oflack of consideration bears the burden of proving
  12
       that defense. Haft v. Dart Group Corp., 841 F. Supp. 549, 1993 U.S. Dist. LEXIS 18846 (D. Del.
  13
       1993).
  14
                In this case, each defendant surrendered their old shares of Coastal California stock for the
  15
       new shares of Coastal Delaware stock. This is sufficient consideration. Shanik v. White Sewing
  16
       Machine Corp., 25 Del. Ch. 371, 19 A.2d 831 (Del. 1941). Further, the services rendered by
  17
       Butch Lindley, and the money contributed by Anthony Nobles, Richard Babcock, and Patty
  18
       Brower, ultimately accrued to the benefit of Coastal California (and thus Coastal Delaware by
  19
       merger). This is all that is required, since consideration can be "any benefit to the corporation." 8
  20
       Del. C. § 152.
  21

  22
                B.      The Share Certificates Are Valid Under California Law Because Money or Services
  23
                        Were Rendered
  24
                Under California law, a corporation may issue shares for "money paid; labor done; services
  25
       actually rendered to the corporation or for its benefit or in its formation or reorganization; debts or
  26
       securities canceled; and tangible or intangible property actually received either by the issuing
  27
       corporation or by a wholly owned subsidiary." California Corporations Code, § 409.
  28

                                                           8
        Memorandum of Points and Authorities

Case: 17-05044       Doc# 116      Filed: 08/12/19 Entered: 08/12/19 21:56:14           Page 14 of
                                                19

                                         AA Page 471
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 17 of 92




   1           In this case, Butch Lindley provided services of benefit to Coastal Cypress California back

   2   in the 1980s. This is sufficient to justify issuance of shares. See Ellsworth v. Nationa l Hom e &

   3   Town Builders (1917) 33 Cal. App. 1, 2 (corporate stock issued in consideration of valuable

   4   services rendered and labor performed for corporation is not issued without consideration).
   5           In the 1980's, Patty Brower paid cash consideration for her shares. This is clearly

   6   sufficient consideration.
   7           In 2011, Anthony Nobles and Richard Babcock paid $250,000 for their shares. The money

   8   were paid into the personal bank account of Robert Brower, but he has testified that (i) $50,000 of
   9   the Nobles money went to Coastal, (ii) $150,000 of the Nobles money was loaned to Chateau
  10   Julien at the direction of Coastal Cypress, and Coastal ultimately received a tax advantage when it
  11   deducted the entirety of the AR's as "bad debt," (iii) $40,000 of the Babcock money went into
  12   Coastal, and (iv) $10,000 of the Babcock money was provided directly to Chateau Julien. This is
  13
       sufficient consideration. See Burge v. Midway Pacific Oil Co. (1929) 99 Cal.App. 714, 717 ("if
  14
       there is some consideration emanating from a legitimate transaction, one not tainted with fraud,
  15
       and intended to redound to the benefit of the corporation, the constitutional and statutory
  16
       requirements for the issue of corporate bonds, in so far as the corporation or its stockholders are
  17
       concerned, are satisfied).
  18

  19
              C.       Brower, Nobles, Babcock, and Chualar Canyon Ranch Supply are Bona Fide
  20
                       Purchasers of Stock
  21
               Even if the Court were to find insufficient consideration - because the money did not
  22
       initially flow into Coastal - the defendants are still the rightful stockholders. Under longstanding
  23
       California law, even if stock is issued in a manner inconsistent with Corporations Code section
  24
       409, a bona fide (or "innocent") purchaser is still considered a rightful stockholder. See Cortelyou
  25
       v. Imperial Land Co. (1909) 156 Cal. 373,376; Michaels v. Pacific Soft Water Laundry (1930) 104
  26
       Cal.App. 349, 358-359. In the present case, it is undisputed that Nobles and Babcock paid
  27
       $250,000 for their shares in Coastal stock, and Lindley performed services for the benefit of
  28

                                                          9
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116        Filed: 08/12/19 Entered: 08/12/19 21:56:14         Page 15 of
                                                 19

                                         AA Page 472
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 18 of 92




   1   Coastal. Regardless of whether Coastal complied with Corporations code section 409, that is no

   2   reason to deprive innocent purchasers of their shares.
   3

   4           D.         The Statute of Limitations Has Long Since Expired

   5           Under California law, the statute oflimitations for an action upon a liabihty created by

   6   statute is 3 years. California Code of Civil Procedure, § 338a. One very early case held that,

   7   where a property or contractual right was "wholly void," a lawsuit could be brought at any time,

   8   regardless of the statute of limitations. See Hironymous v. Hiatt (1921) 52 Cal.App. 727, 736.
   9   That decision was later declared "flatly wrong" by the court in Robertson v. Superior Court (2001)
  10   90 Cal.App.4th 1319, 1326, and subsequent courts have held that the applicable statute of
  11   limitations must be imposed in lawsuits seeking to invalidate allegedly void contracts or property
  12   interests. See, e.g. , Robertson, 90 Cal.App.4th at 1326 (quitclaim deed that was allegedly void due
  13
       to mental incompetence); see also Walters v. Boosinger (2016) 2 Cal.App.5th 421 , 429-30
  14
       ( collecting   and citing cases).
  15
               It is undisputed that the shares were issued by Coastal to Patty Brower in the early 1980s,
  16
       to Chualar Canyon Ranch Supply in 1987 and to Nobles and Babcock in 2011. Any action to have
  17
       those shares declared void would have to have been filed by 1990 for Chualar Canyon's shares and
  18
       2014 for Nobles and Babcock's shares - well before this lawsuit was filed . As such, this lawsuit
  19
       is time ba1Ted.
  20
               Moreover, even if Union Bank was entitled to some fonn of "delayed discovery," they
  21
       were certainly on inquiry notice in 2012 that Coastal Cypre s bad issued new shares and on notice
  22
       in 2012 that Patty Brower claimed ownership of 100% of ACP. This is sufficient to trigger the
  23
       running of the statute of limitations:
  24
               Statutes of limitation do not begin to run until a cause of action accrues . . . . An important
  25
               exception to the general rule of accrual is the "discovery rule," which postpones accrual of
  26           a cause of action until the plaintiff discovers, or has reason to discover, the cause of action.
               A plaintiff has reason to discover a cause of action when he or she "has reason at least to
  27           suspect a factual basis for its elements." A potential plaintiff' discovers the cause of
               action when he at least suspects a factual basis, as opposed to a legal theory, for its
  28

                                                           10
        Memorandum of Points and Authorities

Case: 17-05044         Doc# 116      Filed: 08/12/19 Entered: 08/12/19 21:56:14          Page 16 of
                                                  19

                                           AA Page 473
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 19 of 92




               elements, even ifhe lacks knowledge thereof-when, simply put, he at least "suspects ...
               that someone has done something wrong" to him, "wrong" being used, not in any technical
   2           sense, but rather in accordance with its "lay understanding."

   3           The discovery rule only delays accrual until the plaintiff has, or should have, inquiry notice
               of the cause of action. The discovery rule does not encourage dilatory tactics because
   4
               plaintiffs are charged with presumptive knowledge of an injury if they have "information
   5           of circumstances to put them on inquiry."

   6
       Rosas v. BASF Corp. (2015) 236 Cal.App.4th 1378, 1389-1390; Norgart v. Upjohn Co. (1999) 21
   7
       Cal.4th 383, 397-398. Because Union Bank was on inquiry notice in 2012 that shares were being
   8
       issued, and Mr. Brower informed him that he was not the sole shareholder, the 3 year statute began
   9
       running no later than 2012, and this lawsuit must have been filed no later than end of 2015. As
  10
       such, it is time-barred.
  11

  12
                     Point III: Patty Brower's Shares of Coastal, and Her ACP Property,
  13
                                               are Her Separate Property
  14
               For the reasons set forth above, any lawsuit against Patty Brower is likewise time-barred,
  15
       insofar as she received her shares in the 1980s, and her interest in ACP in 2000.
  16
               Moreover, the Brower's 1980 premarital agreement, stipulating that all property would be
  17
       separate property, must be enforced. Courts have routinely noted that "parties contemplating
  18
       marriage may validly contract as to their property rights, both as to property then owned and as to
  19
       property and earnings that may be acquired during the marriage. In re Marriage of Hill & Dittmer
  20
       (2011) 202 Cal.App.4th 1046, 1053. As the Hill & Dittmer case noted, "it is evident that the
  21
       Uniform Premarital Agreement Act was intended to enhance the enforceability of premarital
  22

  23
       agreements." Id. In California, a party challenging the voluntariness of a premarital agreement

  24
       under Family Code section 1615 bears the burden of proof. In re Marriage of Bonds (2000) 24

  25
       Cal.4th 1, 24. Because there is no evidence showing that the marital agreement was not entered

  26   into voluntarily, it must be applied in this case.

  27           As to ownership of Coastal stock, there is the following evidence: (i) Patty Brower' s

  28   shares in Coastal are in her name; (ii) the Coastal shares reflect paid-in capital from Ms. Brower;

                                                            II
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116       Filed: 08/12/19 Entered: 08/12/19 21:56:14          Page 17 of
                                                19

                                         AA Page 474
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 20 of 92




   1   (iii) Mr. Brower, the President of Coastal, has testified that Ms. Brower paid for her shares using

   2   separate property, and (iv) under the prenuptial agreement, the shares are separate property.

   3           Union Bank contends that Ms. Brower could not have paid for the shares with her separate
   4   property, because (i) there is no evidence she had a separate bank account, and (ii) at the start of
   5   her marriage, she only had $15,000 of separate property. Both claims are false. First, Ms. Brower

   6   provided evidence that she had a personal bank account at Chase Bank. See Balch Declaration,
   7   dated August 12, 2010 and exhibits thereto; Supplemental Brower Declaration at ,r 8.) Second,
   8   Ms. Brower had $515,000 worth of separate property at the start of the marriage. (Supplemental
   9   Brower Declaration at ,r 4.)
  10           Under California law, if a spouse uses separate property to later purchase additional
  11
       property, this new property remains separate property. See, e.g., In re Marriage of Valli (2014) 58
  12
       Cal.4th 1396, 1399-1400; Somps v. Somps (1967) 250 Cal. App. 2d 328; In re Estate of Clark
  13
       (1928), 94 Cal. App. 453.
  14
               As to the ownership of ACP, the Browers fulfilled all statutory requirements to transfer the
  15
       ACP ownership from Mr. Brower to Mrs. Brower. Pursuant to Family Code section 850, "married
  16
       persons may by agreement or transfer, with or without consideration," transmute community
  17
       property to separate property of one spouse, or transmute separate property of one spouse to
  18
       separate property of the other spouse. Family Code section 852 further provides that "a
  19
       transmutation of real or personal property is not valid unless made in writing by an express
  20
       declaration that is made, joined in, consented to, or accepted by the spouse whose interest in the
  21
       property is adversely affected."
  22
               In this case, the transmutation of ACP shares from Mr. Brower to Mrs. Brower, as her
  23
       separate property, was evidenced by (i) a gift card that reads "ACP is now yours", (ii) a signed
  24
       note that includes the statement "I am proud to give you all my interest" in ACP, and (iii) a stock
  25
       transfer that reflects that Robert Brower was gifting his entire interest to Patty Brower. This is all
  26
       that is required for an effective transmutation. See, e.g., Estate ofPetersen (1994) 28 Cal.App.4th
  27
       1742 (a transmutation requires language that expressly states the character or ownership of the
  28

                                                          12
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116       Filed: 08/12/19 Entered: 08/12/19 21:56:14           Page 18 of
                                                19

                                          AA Page 475
   Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 21 of 92




       spouse's interest is being changed); Estate of Bibb (2001) 87 Cal.App.4th 461 (a clear and

   2   unambiguous expression of intent to transfer the real property is sufficient).
   3                                                  Point IV
   4                      The Motion Must Be Denied as to the Third Cause of Action
   5            The third cause of action i derivative of the first two cau e of action and likewise fails

   6   for the reasons set fort h above. Moreover, Plaintiff has cited no authority stating that a corporation

   7   cannot refinance it shares simply because one of its minority shareholders is in bankruptcy.
   8

   9                                             CONCLUSION
  10            For the reasons set forth above, Defendants respectfully request that Plaintiffs motion be
  11   denied in its entirety.
  12
       Dated: August 12, 2019                                  JRG Attorneys at Law
  13

  14
                                                                      !Isl/
  15                                                           By:
                                                                      David W. Balch
  16
                                                               Attorneys for CCC California, CCC
  17
                                                               Delaware, Butch Lindley, ACP, Patty
  18                                                           Brower, and Patty Brower Trust

  19                                                           Specially appearing as counsel for, and filing
  20
                                                               on behalf of, Robert Brower, Sr.

  21   Dated: August 12, 2019                                  SAMINI COHEN SPANOS LLP

  22

  23

  24

  25                                                           Attorneys for Anthony Nobles and Richard
  26                                                           Babcock

  27

  28

                                                          13
        Memorandum of Points and Authorities

Case: 17-05044      Doc# 116      Filed: 08/12/19 Entered: 08/12/19 21:56:14            Page 19 of
                                               19

                                         AA Page 476
      Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 22 of 92




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   MICHAEL M. LAUTER, Cal. Bar No. 246048
 3 mlauter@sheppardmullin.com
   Four Embarcadero Center 17th Floor
 4 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
 5 Facsimile: 415-434-3947
 6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 7 Including Professional Corporations
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 8 iweedn@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 9 Costa Mesa, CA 92626-1993
   Telephone: 714-513-5100
10 Facsimile: 714-513-5130
11 Attorneys for Plaintiff,
   MUFG UNION BANK, N.A.
12
                           UNITED STATES BANKRUPTCY COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
14
   In re                                    Case No. 15-50801 MEH
15                                          Chapter 11
   ROBERT BROWER, SR.,                      Adv. Proc. No. 17-05044 MEH
16
                        Debtor.             PLAINTIFF MUFG UNION BANK,
17                                          N.A.’S REPLY IN SUPPORT OF
                                            MOTION FOR SUMMARY
18 MUFG UNION BANK, N.A.,                   JUDGMENT OR, IN THE
                                            ALTERNATIVE, PARTIAL
19                      Plaintiff,          SUMMARY JUDGMENT
20         v.                                    [Evidentiary Objections to Declarations
                                                 and Other Evidence submitted with
21 ROBERT BROWER, SR., an individual,            Defendants’ Opposition filed concurrently
   PATRICIA BROWER, an individual,               herewith]
22 COASTAL CYPRESS CORPORATION,
   a California corporation, COASTAL             Hearing Information:
23 CYPRESS CORPORATION, a Delaware               Date: August 26, 2019
   corporation, AMERICAN                         Time: 11:00 a.m.
24 COMMERCIAL PROPERTIES, INC., a                Judge: Hon. M. Elaine Hammond
   Nevada corporation, ANTHONY                   Place: United States Bankruptcy Court
25 NOBLES, an individual, WILFRED                       280 South First Street
   “BUTCH” LINDLEY, an individual,                      Courtroom: 3020
26 RICHARD BABCOCK, an individual,                      San Jose, CA 95113-3099
   PATRICIA BROWER TRUST, and DOES
27 1-50,
                        Defendants.
28
                                               -1-
Case:SMRH:4852-0072-7456.1
      17-05044 Doc# 117      Filed: 08/21/19    PLAINTIFF’S
                                               Entered:     REPLY19:30:46
                                                        08/21/19  I/S/O MOTION FOR1SUMMARY
                                                                             Page   of
                                                JUDGMENT/PARTIAL SUMMARY JUDGMENT
                                          24

                                    AA Page 477
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 23 of 92




 1                                                  TABLE OF CONTENTS
                                                                                                                                       Page
 2
 3 I.         INTRODUCTION ...................................................................................................... 5
 4 II.        THE BANK’S MSJ SHOULD BE GRANTED AS TO THE FIRST CLAIM
              CONCERNING THE COASTAL SHARES. ............................................................ 6
 5
              A.        Messrs. Lindley, Babcock, And Nobles Did Not Provide
 6                      Consideration In Exchange For Their Coastal Shares. ................................... 6
 7                      1.        Mr. Lindley. .......................................................................................... 7
 8                      2.        Messrs. Babcock and Nobles. ............................................................ 10
 9            B.        No “Bona Fide” or “Innocent” Purchaser Defense Applies to This
                        Case. .............................................................................................................. 12
10
              C.        Defendants’ Statute of Limitations Defense Has Already Been
11                      Rejected. ........................................................................................................ 15
12            D.        Messrs. Babcock, Nobles, and Lindley’s Coastal Delaware Shares are
                        Void Because Their Coastal California Shares Were Void. ......................... 16
13
              E.        There is No Admissible Evidence that Mrs. Brower’s Coastal Shares
14                      are Traceable to Her Alleged Separate Property. .......................................... 17
15 III.       THE BANK’S MSJ SHOULD BE GRANTED AS TO THE SECOND
              CLAIM CONCERNING THE ACP SHARES. ....................................................... 18
16
              A.        The Bank Disputes the Admissibility of the Documents Proffered as
17                      Evidence of the Supposed Transmutation of ACP Stock. ............................. 21
18 IV.        THE BANK’S MSJ SHOULD BE GRANTED AS TO THE THIRD
              CLAIM. .................................................................................................................... 24
19
     V.       CONCLUSION ........................................................................................................ 24
20
21
22
23
24
25
26
27
28
                                                                                       PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
     SMRH:4852-0072-7456.1                                     -2-                          JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044          Doc# 117          Filed: 08/21/19             Entered: 08/21/19 19:30:46                    Page 2 of
                                                       24

                                                        AA Page 478
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 24 of 92




 1                                                TABLE OF AUTHORITIES
 2                                                                                                                          Page(s)
 3 Federal Cases
 4 In re Blasingame
       598 B.R. 864 (BAP 6th Cir. 2019) ................................................................................. 16
 5
   Latis Laser, Inc. v. Ice Cold Stocks, LLC
 6     No. CV 08-03587-RGK, 2008 WL 11338191 (C.D. Cal. Sept. 23, 2008) ...................... 7
 7
   Sana v. Hawaiian Cruises, Ltd.
 8     181 F.3d 1041 (9th Cir. 1999)........................................................................................ 22
 9 In re SK Foods, LP
       499 B.R. 809 (Bankr. E.D. Cal. 2013) ........................................................................... 12
10
11 State Cases
12 Estate of Bibb
      87 Cal.App.4th 461 (2001) ...................................................................................... 20, 21
13
   Burge v. Midway Pacific Oil Co.
14
      99 Cal.App. 714 (1929).................................................................................................. 11
15
   Marriage of Ciprari
16    32 Cal.App.5th 83, 91 (2019) ........................................................................................ 17
17 Clark v. Millsap
18    197 Cal. 765 (1926).......................................................................................................... 7

19 Cortelyou v. Imperial Land Co.
       156 Cal. 373 (1909).............................................................................................. 7, 12, 13
20
   Ellsworth v. National Home & Town Builders
21
       33 Cal. App. 1 (1917) ....................................................................................................... 9
22
   Kahle v. Stephens
23     214 Cal. 89 (1931)............................................................................................................ 7
24 In re Marriage of Holtemann
25     166 Cal.App.4th 1166 .................................................................................................... 20

26 In re Marriage of Lund
       174 Cal.App.4th 40 (2009) ............................................................................................ 20
27
28
                                                                                   PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                                   -3-                       JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044           Doc# 117          Filed: 08/21/19          Entered: 08/21/19 19:30:46                 Page 3 of
                                                        24

                                                       AA Page 479
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 25 of 92




 1 In re Marriage of Starkman
       129 Cal. App. 4th 659 (2005) ........................................................................................ 19
 2
 3 In re Marriage of Valli
       58 Cal. 4th 1396 (2014) ........................................................................................... 19, 20
 4
   Mary Pickford Co. v. Bayly Bros, Inc.
 5     12 Cal.2d 501 (1939)...................................................................................................... 15
 6 Michaels v. Pacific Soft Water Laundry
 7    104 Cal.App. 349 (1930).................................................................................... 12, 14, 15

 8 Estate of Petersen
      28 Cal.App4th 1742 (1994) ..................................................................................... 20, 21
 9
   Shanik v. White Sewing Machine Corp.
10
      25 Del. Ch. 371 (Del. 1941) ........................................................................................... 17
11
   Stonehouse Homes LLC v. City of Sierra Madre
12    167 Cal.App.4th 531 (2008) .......................................................................................... 13
13 Federal: Statutes, Rules, Regulations, Constitutional Provisions
14
   11 U.S.C. § 541(a) ............................................................................................................... 15
15
   11 U.S.C. § 541(a)(1) .......................................................................................................... 15
16
   Fed. R. Evid. 803(6) ............................................................................................................ 22
17
   Fed. Rule of Evid. 100 ......................................................................................................... 22
18
19 State: Statutes, Rules, Regulations, Constitutional Provisions
20 Cal. Family Code § 852(a)................................................................................................... 19
21 Rule of Evidence 1002......................................................................................................... 22
22
23
24
25
26
27
28
                                                                                    PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                                   -4-                        JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044           Doc# 117          Filed: 08/21/19          Entered: 08/21/19 19:30:46                 Page 4 of
                                                        24

                                                       AA Page 480
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 26 of 92




 1                                                I.
                                            INTRODUCTION
 2
 3            The legal arguments advanced in Defendants’ Opposition (“Opposition”) to the
 4 Bank’s Motion for Summary Judgment or, in the alternative, Partial Summary Judgment
 5 (“Bank’s MSJ”) are substantively identical to those advanced in the Defendants’ own,
 6 affirmative Motion for Summary Judgment (“Defendants’ MSJ”). Defendants have made
 7 virtually no attempt to refute or distinguish the legal authority cited in the Bank’s MSJ.
 8 Based on that legal authority and the undisputed facts set forth in the Bank’s MSJ the
 9 following remains true:
10           (a)       Mr. Lindley’s 355,000 Coastal shares should be deemed void for lack of
11 consideration pursuant to the Bank’s first claim because the services Mr. Lindley
12 purportedly provided in exchange for the shares were provided to a different corporation
13 controlled by Debtor, Great American Wineries, Inc. (“GAW”);
14           (b)       Mr. Nobles’ 200,000 Coastal shares and Mr. Babcock’s 50,000 Coastal shares
15 should be deemed void for lack of consideration pursuant to the Bank’s first claim because
16 the consideration they allegedly paid in exchange for these shares was paid to Debtor and
17 Mrs. Brower’s personal account and subsequently transferred to a different corporation
18 controlled by them, Chateau Julien, Inc. (“CJ”), or simply paid directly to CJ. In other
19 words, none of the money paid by Mr. Nobles or Mr. Babcock was paid to Coastal or even
20 subsequently found its way to Coastal;
21           (c)       The Patricia Brower Trust’s 125,000 Coastal shares should, pursuant to the
22 Bank’s first claim, either (1) be deemed void for lack of consideration because there is no
23 evidence Coastal received consideration in exchange for the shares or (2) be deemed
24 community property and therefore property of Debtor’s bankruptcy estate because there is
25 no evidence that any consideration traceable to Mrs. Brower’s separate property was actually
26 received by Coastal in exchange for the shares;
27
28
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
     SMRH:4852-0072-7456.1                      -5-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117    Filed: 08/21/19    Entered: 08/21/19 19:30:46      Page 5 of
                                                24

                                            AA Page 481
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 27 of 92




 1           (d)       Pursuant to the Bank’s second claim, 100% of ACP’s shares should be
 2 deemed property of Debtor’s bankruptcy estate (either as Debtor and Mrs. Brower’s
 3 community property or as Debtor’s sole and separate property) because the alleged
 4 November 2000 transfer of the ACP stock from Debtor to Mrs. Brower did not change the
 5 character of the stock or eliminate Debtor’s ownership interest therein; and
 6           (e)       Pursuant to the Bank’s third claim and provided that sufficient Coastal shares
 7 are voided or reclassified as Debtor and Mrs. Brower’s community property to bring
 8 Debtor’s ownership interest in Coastal to more than 50%, the post-petition merger
 9 transaction whereby Coastal became a Delaware corporation should be avoided pursuant to
10 11 U.S.C. § 549.
11            As already detailed in the Bank’s Opposition to Defendants’ MSJ (and as the Bank
12 shall reiterate again below), none of the legal authority cited in Defendants’ Opposition
13 suggests that the Court should reach a different conclusion on any of these items. Instead,
14 Defendants have offered up freshly minted “evidence” consisting of sham declarations and
15 newly-fashioned documents that they attempt to pass off as pseudo-business records in an
16 effort to manufacture purported disputed issues of material fact. This “evidence” is largely
17 inadmissible and, even if it were not, is insufficient to create a disputed issue of fact
18 sufficient to defeat any portion of the Bank’s MSJ.
19            The Court should not countenance Defendants’ cynical attempt to drag this case out
20 and further delay the reckoning they have earned. The undisputed facts firmly establish
21 that the Bank is entitled to summary judgment on each and every one of its claims.
22 Accordingly, the Bank’s MSJ should be granted in its entirety.
23                                    II.
            THE BANK’S MSJ SHOULD BE GRANTED AS TO THE FIRST CLAIM
24                     CONCERNING THE COASTAL SHARES.
25
     A.       Messrs. Lindley, Babcock, And Nobles Did Not Provide Consideration In
26            Exchange For Their Coastal Shares.
27            There is no admissible evidence that Messrs. Lindley, Babcock, or Nobles ever gave
28 Coastal consideration in exchange for their shares. As set forth in the Bank’s MSJ, shares
                                                                 PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
     SMRH:4852-0072-7456.1                       -6-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117    Filed: 08/21/19     Entered: 08/21/19 19:30:46      Page 6 of
                                                24

                                             AA Page 482
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 28 of 92




 1 issued by a corporation without having received consideration “are void, and the parties
 2 receiving them do not thereby become shareholders.” Cortelyou v. Imperial Land Co., 156
 3 Cal. 373, 376 (1909) (emphasis added) (citation omitted); Latis Laser, Inc. v. Ice Cold Stocks,
 4 LLC, No. CV 08-03587-RGK (Cwx), 2008 WL 11338191, at *2 (C.D. Cal. Sept. 23, 2008)
 5 (quoting Cortelyou); see also Kahle v. Stephens, 214 Cal. 89, 92 (1931) (“[T]the stock
 6 originally issued to them as above described was void because…it was issued without
 7 consideration.”); Clark v. Millsap, 197 Cal. 765, 779 (1926) (“[S]hares of stock issued in
 8 violation of [the prohibition on issuing stock without consideration] are void and the parties
 9 receiving them do not thereby become shareholders.”). Defendants do not offer any contra
10 authority but instead argue that Messrs. Lindley, Babcock, and Nobles did provide
11 consideration for their shares. But the evidence offered in support of their contentions either
12 does not support their argument or is entirely inadmissible.
13            1.       Mr. Lindley.
14            Defendants contend that Mr. Lindley’s stock was validly issued because he “provided
15 services of benefit to Coastal Cypress California back in the 1980s.” (Opposition, 9:1-2 and
16 3:15-18 (“Mr. Lindley did not pay cash for his shares. Rather, he provided certain goods and
17 services – such as certain portions of the grape crops from his grape-growing operation, and
18 the provision of his services to assist Coastal and Chateau Julien in CJ’s efforts to lease
19 land, grow grapes, and produce wine.” emphasis added).) As previously determined by the
20 Court, the three companies Debtor ran that comprised the “Chateau Julien Wine Estate”
21 enterprise, were Coastal, CJ, and GAW. Coastal merely owned the land on which the
22 Chateau Julien Wine Estate was located; it did not make or sell wine. (See Weedn Decl., ¶
23 10; Exh. 9, Court’s March 22, 2017 Memorandum Decision, p. 2:7-19 (Doc No. 47 in
24 MUFG Union Bank, N.A. v. Brower (Adv. No. 15-05119).) Accordingly, none of the goods
25 and services Mr. Lindley supposedly provided in exchange for his Coastal shares were
26 actually provided to Coastal.
27            Defendants submit Supplemental Declarations from Debtor and Mr. Lindley in
28 conjunction with their Opposition. Therein they claim, for the first time, that Mr. Lindley
                                                               PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
     SMRH:4852-0072-7456.1                     -7-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19    Entered: 08/21/19 19:30:46      Page 7 of
                                               24

                                           AA Page 483
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 29 of 92




 1 also helped (in some unspecified way) Coastal to purchase certain equipment and that his
 2 credibility in the local wine industry helped legitimize Debtor’s global, wine estate
 3 enterprise. (See Supp. Brower Decl., ¶¶ 9-11 and Exh. C thereto; Supp. Lindley Decl., ¶ 3.)
 4 As a preliminary matter, Debtor and Mr. Lindley’s statements in these supplemental
 5 declarations should be barred as “sham affidavits” that “flatly contradict” prior discovery
 6 testimony and “provided for the sole purpose of creating a genuine issue of material fact.”
 7 Slojewski v. Polam Fed. Credit Union, 473 F. App’x 534, 535 (9th Cir. 2012) (holding
 8 district court did not abuse its discretion in finding a declaration submitted by a borrower in
 9 response to a credit union’s motion for summary judgment was a sham affidavit as it
10 contradicted earlier deposition testimony and declarant “made no attempt to explain his prior
11 deposition testimony, nor did he claim he was confused during his deposition”); Kennedy v.
12 Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991) (“The general rule in the Ninth
13 Circuit is that a party cannot create an issue of fact by an affidavit”); Cleveland v.
14 Groceryworks.com, LLC, 200 F. Supp. 3d 924, 942 (N.D. Cal. 2016) (“the sham affidavit
15 rule permits a trial court to disregard declarations by a party which contradict his or her own
16 discovery responses (absent a reasonable explanation for the discrepancy)”); Hubbard v. 7-
17 Eleven, Inc., 433 F. Supp. 2d 1134, 1144 (S.D. Cal. 2006) (disregarding plaintiffs’ submitted
18 declarations in opposition to motion for summary judgment which contradicted prior
19 deposition testimony and discovery responses as “A party cannot create a genuine issue of
20 material fact to survive summary judgment by contradicting his earlier version of the facts.”)
21            As detailed above (and as Defendants’ MSJ confirms – see Defendants’ MSJ, 3:5-12
22 and 7:4-5), the Defendants never previously suggested that Mr. Lindley’s unspecified
23 assistance in acquiring equipment or his professional credibility served as consideration for
24 his Coastal shares. Moreover, the only evidence beyond Debtor and Mr. Lindley’s sham
25 declarations to support these contentions is a marked-up document of unspecified origin that
26 includes Debtor’s (apparently recent) handwritten notes about which equipment supposedly
27 belonged to which of his cadre of companies. (Exh. C to Supp. Brower Decl.) Among other
28 things, the document is inadmissible hearsay not subject to any applicable exception. Pos–
                                                               PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
     SMRH:4852-0072-7456.1                     -8-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19    Entered: 08/21/19 19:30:46      Page 8 of
                                               24

                                           AA Page 484
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 30 of 92




 1 A–Traction, Inc. v. Kelly–Springfield Tire Co., 112 F. Supp. 2d 1178, 1182 (C.D. Cal. 2000)
 2 (“all documentary evidence, including contracts [] must be presented in admissible form,
 3 generally requiring proper identification and authentication, and admissibility as nonhearsay
 4 evidence or under one or more of the exceptions to the hearsay rule.”) To his credit, Mr.
 5 Lindley admits in his supplemental declaration that “I am without sufficient information to
 6 verify Mr. Brower’s representation [that the equipment identified in Exhibit C was actually
 7 owned by Coastal].” (Supp. Lindley Decl., p. 2:11-14.) Debtor, despite his established
 8 penchant for false representations (see Bank’s Exh. 9, Court’s March 22, 2017 Memorandum
 9 Decision, 4:24 – “Brower’s financial statements establish a pattern of misrepresentations.”),
10 seems to believe his freshly minted representations regarding equipment supposedly owned
11 by Coastal should be taken on faith. That is not how the rules of evidence work.
12            Even if there were admissible evidence to support Defendants’ new assertions that
13 Mr. Lindley referred Debtor to businesses with equipment available for purchase and lent his
14 credibility to Debtor’s operation, Defendants have not cited any legal authority that actually
15 supports their assertion that these vaguely-described, amorphous activities constituted
16 sufficient consideration for Coastal shares. Defendants cite Ellsworth v. National Home &
17 Town Builders, 33 Cal. App. 1 (1917) for the proposition that “corporate stock issued in
18 consideration of valuable services rendered and labor performed for corporation is not issued
19 without consideration.” (Opposition, 9:2-4.) But that is not the scenario under which Mr.
20 Lindley’s alleged Coastal shares were purportedly issued. Rather, Mr. Lindley purportedly
21 received shares for providing goods and services to CJ and/or GAW, not Coastal. Indeed,
22 Mr. Lindley admitted in deposition (and reaffirms in his supplemental declaration) that he
23 could not distinguish between Debtor’s various entities and he had no idea what particular
24 entity to which he was providing services. (See Exh. 10, Lindley Depo., pp. 30:24-32:4 (“In
25 my mind [Coastal, CJ, and GAW] were -- were all one entity, if you will…“[t]he whole
26 operation [i.e., Coastal, CJ, and GAW] to most people, including me, was thought of because
27 of the name of the building was Chateau Julien.”); Supp. Lindley Decl., 2:16-18 (“when I
28 came across equipment that I thought Mr. Brower could use at one of the combined entities, I
                                                               PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
     SMRH:4852-0072-7456.1                     -9-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19    Entered: 08/21/19 19:30:46      Page 9 of
                                               24

                                           AA Page 485
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 31 of 92




  1 passed along the referral.”) Here again (as with the purported consideration Messrs.
  2 Babcock and Nobles paid to Debtor and/or CJ for their Coastal stock), Defendants are
  3 seeking to benefit from their complete and total disregard for Coastal’s separate entity status.
  4 The Court must not allow that to pass. See In re SK Foods, LP, 499 B.R. 809, 840 (Bankr.
  5 E.D. Cal. 2013) (quoting Mesler v. Bragg Management Co., 39 Cal.3d 290, 300 (1985))
  6 (“[T]he separate personality of the corporation is a statutory privilege, it must be used for
  7 legitimate business purposes and must not be perverted.”) and 841 (quoting Palmas Assocs.
  8 v. Las Palmas Center Assocs., 235 Cal.App.3d 1220, 1249 (1991)) (“[I]t would be unjust to
  9 permit those who control companies to treat them as a single or unitary enterprise and then
 10 assert their corporate separateness in order to commit frauds and other misdeeds with
 11 impunity.”)
 12            2.       Messrs. Babcock and Nobles.
 13            Like Mr. Lindley, Messrs. Babcock and Nobles never provided any consideration to
 14 Coastal for their shares. Defendants once again contradict themselves from their own
 15 affirmative MSJ – where they represented that “[t]he [funds 1] were paid into the personal
 16 bank account of Robert Brower” 2 and then transferred to CJ as a purported “loan” from
 17 Coastal that was never paid back – to their Opposition – where they change their story and,
 18 without citing any evidence and contrary to authenticated bank records, state that “$40,000
 19 of the Babcock money went into Coastal.” (Opposition, 9:7-12.) This reversal is nothing
 20 short of bewildering and, as noted, unsupported by any admissible evidence. The fact
 21 remains that Coastal never received any of the money Messrs. Babcock and Nobles
 22 purportedly paid in exchange for Coastal stock. Accordingly, the Coastal shares purportedly
 23 issued to Messrs. Babcock and Nobles are void.
 24
 25   1
      Defendants appear to have mistakenly used the term “shares” instead of “funds” in their
 26 brief.
    2
      In point of fact, $240,000 was paid into the joint, personal bank account of Debtor and
 27 Mrs. Brower and $10,000 was paid directly into CJ’s bank account. (See Bank Exh. 19-
    22.)
 28
                                                             PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                   -10-                JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46      Page 10 of
                                               24

                                           AA Page 486
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 32 of 92




  1            Defendants cite Burge v. Midway Pacific Oil Co., 99 Cal.App. 714 (1929) in support
  2 of their argument that Messrs. Babcock and Nobles’ Coastal shares are valid because
  3 “Coastal ultimately received a tax advantage when it deducted the entirety of the AR’s as
  4 ‘bad debt.’” (See Opposition, 9:12-13.) But Burge is inapposite.
  5            In Burge, the plaintiff, purporting to be the owner of an oil property, entered into an
  6 agreement to sell the property to an individual who subsequently assigned all of his rights
  7 under the agreement to the defendant corporation. Burge, 99 Cal.App. at 714-15. The
  8 corporation subsequently issued to the plaintiff a total of 20,000 shares of stock in exchange
  9 for (a) an extension “of the time for [the corporation’s] payment of moneys which had then
 10 become due under the [purchase/sale] agreement”; and (b) conversion of the unpaid balance
 11 due into a mortgage on the subject property, “to become due at a date several years later.”
 12 Id. at 715. The corporation subsequently issued to plaintiff an additional 20,000 shares in
 13 exchange for “a further extension of the due date upon said mortgage.” Id. Nearly ten years
 14 after the original agreement and after the corporation had taken possession of the oil
 15 property, the court in a separate action in U.S. District Court determined that plaintiff never
 16 actually had an interest in the subject oil property. Id. Accordingly, the corporation argued
 17 that the shares it had issued to the plaintiff were void for lack of consideration. Id.
 18 However, as the court noted, “[b]y means of plaintiff’s conveyance defendant [corporation]
 19 obtained actual possession of the land, and thus was enabled to take from the land large
 20 quantities of oil.” Id. at 716. Accordingly, the appellate court determined that there was
 21 sufficient evidence for the trial court to find that the corporation had, in fact, received
 22 consideration for the shares issued to the plaintiff. Id.
 23            Unlike the corporate defendant in Burge who “obtained actual possession of the land
 24 [it was able to purchase in consideration of the shares issued to the plaintiff], and thus was
 25 enabled to take from the land large quantities of oil,” here Coastal never – not for a second –
 26 received the $250,000 purportedly paid by Messrs. Babcock and Nobles for Coastal shares.
 27 Instead, the funds were transferred from Messrs. Babcock and Nobles directly to Debtor and
 28 Mrs. Brower’s joint, personal account and then funneled to CJ or, in Mr. Babcock’s case,
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -11-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 11 of
                                               24

                                             AA Page 487
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 33 of 92




  1 transferred directly into CJ’s account. Though Defendants now characterize Debtor’s
  2 financial machinations as a loan from Coastal to CJ, there is no admissible evidence of a
  3 loan, much less a formal loan agreement, corresponding corporate resolutions/authorizations,
  4 or other indicia that there was a genuine, arm’s-length transaction between Coastal and CJ.
  5 Debtor simply did what he has always done – moved money between himself and his various
  6 entities with impunity.
  7            Throughout Debtor’s bankruptcy proceedings – the main action and the adversary
  8 proceedings – Debtor (and, in this adversary proceeding, the other Defendants) have asserted
  9 the alleged separate corporate status of Coastal, CJ, and GAW to shield assets that are, in
 10 fact, owned and controlled by Debtor. Now that separate corporate status is inconvenient
 11 because the undisputed facts show that Messrs. Lindley, Babcock, and Nobles provided the
 12 purported consideration for their alleged Coastal shares to Debtor himself, CJ, and/or GAW.
 13 Accordingly, Defendants now attempt ignore the entities’ separate corporate status and seek
 14 a ruling that consideration provided to Debtor, CJ, and/or GAW is the same as consideration
 15 provided to Coastal for purposes of evaluating the validity of the Coastal share issuances to
 16 Messrs. Lindley, Babcock, and Nobles. This is a cynical ploy that should not be
 17 countenanced by the Court. See In re SK Foods, LP, supra 499 B.R. at 840-84. The Coastal
 18 shares issued to Messrs. Lindley, Babcock, and Nobles are void for lack of consideration
 19 given to Coastal.
 20 B.         No “Bona Fide” or “Innocent” Purchaser Defense Applies to This Case.
 21            Messrs. Lindley, Babcock, and Nobles argue that, in spite of the fact that they did not
 22 actually provide any consideration to Coastal, their shares should not be deemed void
 23 because they were “bona fide” or “innocent” purchasers. (Opposition, 9:19-10:2.) However,
 24 neither of the cases cited by the Defendants – Cortelyou v. Imperial Land Co., 156 Cal. 373
 25 (1909) and Michaels v. Pacific Soft Water Laundry, 104 Cal.App. 349 (1930) – actually
 26 support this argument. Unlike this case, in both Cortelyou and Michaels the stockholders
 27 actually paid (or, as Cortelyou was an appeal from a demurrer, allegedly paid) consideration
 28 for their stock to the entity/person from whom they were purchasing it.
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                    -12-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 12 of
                                               24

                                            AA Page 488
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 34 of 92




  1            As noted above, Cortelyou is of limited significance to Defendants’ “bona
  2 fide/innocent” purchasers defense due in part to its procedural posture; the case was on
  3 appeal from a demurrer ruling where, in all but limited circumstances, all material
  4 allegations made in the complaint are assumed to be true. 156 Cal. at 374; and see
  5 Stonehouse Homes LLC v. City of Sierra Madre, 167 Cal.App.4th 531, 538 (2008) (“We
  6 treat the demurrer as admitting all material facts properly pleaded and matters subject to
  7 judicial notice, but not deductions, contentions, or conclusions of law or fact.”) Accordingly,
  8 there had not been scrutiny of any evidence concerning the Cortelyou plaintiff’s assertion
  9 that he paid consideration in exchange for his corporate shares; the allegation was simply
 10 deemed true for purposes of the demurrer analysis.
 11            Moreover, Cortelyou’s facts are readily distinguishable from this case. In Cortelyou,
 12 the plaintiff alleged he purchased from the defendant corporation, through its general
 13 manger, certain stock for which he paid an agreed price. Id. at 374-75. Unlike this case, to
 14 whom payment for the stock was made was apparently not an issue in Cortelyou. However,
 15 at the time of the transaction, the defendant corporation had already issued all of its shares to
 16 its general manager and, in light of this fact, there was a dispute concerning the plaintiff’s
 17 rights to the stock. Id. at 375. Noting that the complaint was “not happily worded,” the
 18 Cortelyou court discussed how to interpret the complaint – whether to “[t]reat[] the
 19 complaint as averring that certain of the stock…was issued by the corporation to [its general
 20 manager] without consideration” or to “construe the complaint as alleging that the issue to
 21 [the general manager] was valid.” Cortelyou, 156 Cal. at 376. Ultimately, the court
 22 determined that “the facts set out are sufficient to show Cortelyou’s acquisition of the
 23 personal property by the purchase, and whether [the general manager] sold the same as his
 24 own, or as part of the treasury stock of the corporation, by the sale his interest in the shares,
 25 the subject of the sale, vested in Cortelyou. Id. at 377.
 26            Unlike Cortelyou, in this case there are no alternative narratives that lead to the same
 27 result. Defendants do not allege that Messrs. Lindley, Babcock, or Nobles were purchasing
 28 Coastal stock that belonged to Debtor and therefore delivered their consideration directly to
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -13-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 13 of
                                               24

                                             AA Page 489
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 35 of 92




  1 Debtor or, at his direction, one of Debtor’s other companies. Rather, Defendants allege
  2 Coastal issued them stock directly. But the undisputed facts show that the Defendants never
  3 gave consideration to Coastal for that stock. Cortelyou simply does not apply to this case.
  4            Michaels is similarly unavailing. Michaels was “an action to cancel a contract for the
  5 sale of corporate stock upon the ground that the sale violated the conditions contained in the
  6 permit [issued by] the commissioner of corporations. 104 Cal.App. at 361-62. Pursuant to a
  7 petition by three directors of the defendant corporation, the commissioner of corporations
  8 issued a permit for the corporation to “issue 30,000 additional shares from the treasury in
  9 order to liquidate outstanding indebtedness of the corporation… upon the condition that the
 10 stock should first be offered to existing stockholders in proportion to the stock then held by
 11 them.” Id. at 353. Certain of the authorized shares were subsequently sold to two
 12 individuals (21,500 shares were purchased by defendant Thompson) and the funds paid to
 13 the corporation were used to pay off an outstanding corporate debt. Id. at 354. After the
 14 fact, one of the pre-existing shareholders filed suit, alleging that he had not been given an
 15 opportunity to purchase “his proportion of the stock from the corporation in accordance with
 16 the terms of the permit.” Id. at 355.
 17            “Basing its judgment upon the finding that the three defendant directors were guilty of
 18 fraud in making the sale to Thompson, the trial court declared that all the shares of stock held
 19 by Thompson should be void, ordered the certificate to be canceled, and thus returned to the
 20 treasury of the corporation all these shares without affording Thompson any relief against the
 21 corporation.” Id. at 357. The Court of Appeal reversed, noting, among other things, that
 22 “the undisputed evidence is that the president of the corporation, acting under what he
 23 deemed to be the authorization of the directors of the corporation, negotiated the sale of the
 24 stock to Thompson; that he reported the transaction to the full board of directors; that the
 25 money was thereafter received and placed in the treasury of the corporation without
 26 objection or remonstrance on the part of any member of the board; that it was thereafter
 27 used for the liquidation of an outstanding indebtedness of the corporation with the
 28
                                                               PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                    -14-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46        Page 14 of
                                               24

                                            AA Page 490
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 36 of 92




  1 knowledge and consent of the full board of directors; that the money so received was still
  2 retained by the corporation at the time of the trial.” Id. (emphasis added).
  3            The fundamental difference between Michaels and this case is fairly obvious – the
  4 corporation in Michaels actually received the funds paid for the shares in question (and used
  5 them to pay off a corporate debt) whereas Coastal did not. Nothing in Michaels stands for
  6 the proposition that a “bona fide/innocent” purchaser defense can be asserted in the face of a
  7 total lack of consideration; where the purported stockholders’ consideration for their shares
  8 was never delivered to the issuing corporation. To the extent Messrs. Lindley, Babcock,
  9 and/or Nobles believe they were misled by Debtor in connection with the issuance of Coastal
 10 shares, they might have a claim against Debtor and/or Coastal. See id. at 358 (“When a
 11 corporation issues to the public certificates of stock, regular on their face, it amounts
 12 substantially to a representation that the certificates are regular and valid. Certificates of
 13 stock so issued by a corporation, but which were irregular or void for reasons not
 14 participated in by the stockholder, have been held to amount to a misrepresentation and fraud
 15 upon the part of the corporation officials for which the corporation is answerable.”)
 16 (overruled in part by Mary Pickford Co. v. Bayly Bros, Inc., 12 Cal.2d 501 (1939)). But that
 17 does not change the fact that Coastal never received any consideration from Messrs. Lindley,
 18 Babcock, and/or Nobles in exchange for Coastal stock. Messrs. Lindley, Babcock, and
 19 Nobles’ Coastal stock is void.
 20 C.         Defendants’ Statute of Limitations Defense Has Already Been Rejected.
 21            The Court rejected Defendants’ statute of limitations defense at the pleading stage.
 22 (See October 3, 2017 Order Denying Motions to Dismiss (Doc. 36), 7:1-17.) The same
 23 result should follow here.
 24            11 U.S.C. § 541(a) states that “[t]he commencement of a case ... creates an estate,” the
 25 bankruptcy estate. That bankruptcy “estate is comprised of all ... property, wherever located
 26 and by whomever held,” including “all legal or equitable interests of the debtor in property
 27 as of the commencement of the case.” 11 U.S.C. § 541(a)(1). There is no limitation upon
 28
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                    -15-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 15 of
                                               24

                                            AA Page 491
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 37 of 92




  1 the time within which a bankruptcy court may make a determination that certain property
  2 belongs to the bankruptcy estate. In re Blasingame, 598 B.R. 864, 875 (BAP 6th Cir. 2019).
  3            Blasingame is instructive. In that case, the plaintiff in an adversary action “sought a
  4 declaratory judgment that personal property located at, in, and around the home where the
  5 Debtors reside is property of the bankruptcy estate” whereas “[t]he Debtors assert, as they
  6 have throughout the entire bankruptcy proceeding, that the personal property is held in trust
  7 or belongs to other people, such as their children, and is not property of the bankruptcy
  8 estate.” Id. at 869. Citing state law creating “a rebuttable presumption of ownership which
  9 becomes conclusive after five years,” the debtors argued that the plaintiff’s adversary action
 10 was time-barred. Id. 875. The bankruptcy court rejected this argument and the Court of
 11 Appeal affirmed, stating as follows: “The [adversary action] sought a determination that the
 12 personal property in, at, and around the Debtors' residence belonged to the bankruptcy estate.
 13 There is no limitation upon the time within which the Court may do this.” Id.
 14            As in Blasingame, here the Bank seeks a declaratory judgment that certain property
 15 (specifically, Coastal and ACP stock) is property of Debtor’s bankruptcy estate while the
 16 Defendants contend the stock is owned by Mrs. Brower (as her separate property) and
 17 Messrs. Lindley, Babcock, and Nobles. Defendants’ statute of limitations defense amounts
 18 to a contention that property belonging to the Debtor held in the name of these individuals is
 19 exempt from inclusion in Debtor’s bankruptcy estate if the individuals have held the subject
 20 property in their own name for more than three years. As detailed above, that is not the law.
 21 Under Blasingame, it does not matter how long a third party has supposedly held property of
 22 the bankruptcy estate in its own name; the date on which the third party supposedly acquired
 23 the property has no bearing on the Court’s ability to determine whether that property belongs
 24 to the estate. Defendants’ statute of limitations defense should be roundly rejected.
 25 D.         Messrs. Babcock, Nobles, and Lindley’s Coastal Delaware Shares are Void
               Because Their Coastal California Shares Were Void.
 26
 27            Defendants allege that they “surrendered their old shares of Coastal California stock
 28 for their new shares of Coastal Delaware stock” and that “[t]his is sufficient consideration
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -16-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 16 of
                                               24

                                            AA Page 492
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 38 of 92




  1 [for the Coastal Delaware stock].” (Opposition, 8:14-15.) However, as detailed in the
  2 preceding sections, the defendants’ Coastal California shares are void and were likewise void
  3 at the time of the Coastal California/Coastal Delaware stock exchange. Accordingly,
  4 Messrs. Lindley, Babcock, and Nobles’ Coastal Delaware stock is likewise void for lack of
  5 consideration.
  6            Defendants have not cited any legal authority for the proposition that void stock is
  7 sufficient consideration for new stock. The single case cited for Defendants’ apparent
  8 contention that void Coastal California stock was sufficient consideration for Coastal
  9 Delaware stock, Shanik v. White Sewing Machine Corp., 25 Del. Ch. 371 (Del. 1941),
 10 contains no such holding as the stock exchanged in that case was not alleged to be void. See
 11 id. at 383-84. Messrs. Lindley, Babcock, and Nobles’ Coastal Delaware stock is void
 12 because the Coastal California stock they gave in consideration for the Coastal Delaware
 13 stock was void.
 14 E.         There is No Admissible Evidence that Mrs. Brower’s Coastal Shares are
               Traceable to Her Alleged Separate Property.
 15
 16            Except as otherwise provided by statute, community property is all property acquired
 17 by a married person during marriage while domiciled in California. Cal. Fam. C. § 760.
 18 Though not expressly codified as such, this principle has always been treated as a “general”
 19 community property “presumption.” See Cal. Fam. C. § 802 (referring to the “presumption
 20 that property acquired during marriage is community property …”). Cal. Fam. C. § 760 is
 21 applied as a rebuttable presumption affecting the burden of proof. See Marriage of Ciprari,
 22 32 Cal.App.5th 83, 91 (2019). Hence, once an asset is shown to have been acquired by
 23 either spouse during marriage (other than by gift or inheritance), it will be treated as
 24 community property unless proved otherwise. The party contesting community property
 25 status bears the rebuttal burden. Id.
 26            In this case, the Coastal shares Mrs. Brower supposedly owned as her separate
 27 property were indisputably acquired during her marriage to Debtor, but Defendants have not
 28 proffered (and cannot proffer) admissible evidence sufficient to overcome their burden of
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                    -17-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 17 of
                                               24

                                            AA Page 493
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 39 of 92




  1 proving that Mrs. Brower’s Coastal shares are traceable to a separate property source. The
  2 shares were purportedly issued to Mrs. Brower in exchange for payment of $25,000, but
  3 there are no records showing the source of that alleged payment (or even confirming that the
  4 payment was made). That is not surprising since there is no evidence that Mrs. Brower ever
  5 maintained any assets separate from Debtor until after Debtor filed for bankruptcy.
  6 Accordingly, Mrs. Brower’s Coastal shares are property of Debtor’s bankruptcy estate.
  7            Defendants attempt to manufacture a disputed issue of material fact concerning the
  8 source of funds purportedly used by Mrs. Brower to acquire her Coastal shares by blatantly
  9 violating the Court’s February 6, 2019 Order which states that Mrs. Brower is “precluded
 10 from offering any testimony at trial, directly or indirectly through discovery responses or by
 11 an expert’s reliance upon her testimony; and any declaration filed by her in this adversary
 12 proceeding shall be stricken from the record.” (Docket No. 104.) Defendants’ improperly
 13 attempt to circumvent this order by introducing Mrs. Brower’s discovery responses through
 14 the declarations of Debtor and Mr. Balch. (See e.g., Supp. Brower Decl., ¶ 4 (“Ms. Brower
 15 used these monies, which were her separate funds, to purchase her shares in Coastal
 16 Cypress”); Balch Decl., ¶ 2 (“In response to the first set of interrogatories, Ms. Brower
 17 testified that she had a separate account at Chase Bank until 2015.) That is not acceptable
 18 and there is no admissible evidence to support Defendants’ contention that Mrs. Brower used
 19 her separate property to acquire her Coastal shares (or that she paid anything at all for those
 20 shares).
 21                                   III.
           THE BANK’S MSJ SHOULD BE GRANTED AS TO THE SECOND CLAIM
 22                       CONCERNING THE ACP SHARES.
 23
 24            Defendants contend that Debtor owned 100% of ACP until November 8, 2000, when he
 25 supposedly gifted all of his ACP stock to Mrs. Brower and purportedly transmuted it into her
 26 sole and separate property. (Defendants’ MSJ, 4:17-24.) “A transmutation of property,
 27 however, is not valid unless made in writing by an express declaration that is made, joined in,
 28 consented to, or accepted by the spouse whose interest in the property is adversely affected.
                                                              PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                   -18-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46       Page 18 of
                                               24

                                           AA Page 494
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 40 of 92




  1 To satisfy the requirement of an ‘express declaration,’ a writing signed by the adversely
  2 affected spouse must expressly state that the character or ownership of the property at issue is
  3 being changed.” In re Marriage of Valli, 58 Cal. 4th 1396, 1400 (2014) (internal citations
  4 omitted); see also Cal. Family Code § 852(a). “[I]n adopting the statutory transmutation
  5 requirements the Legislature intended ‘to remedy problems which arose when courts found
  6 transmutations on the basis of evidence the Legislature considered unreliable.’” Id. at 1401
  7 (quoting Estate of MacDonald, 51 Cal. 3d 262, 269 (1990); citing In re Marriage of Benson,
  8 36 Cal. 4th 1096, 1106 (2005) (the transmutation statute “blocks efforts to transmute marital
  9 property based on evidence – oral, behavioral, or documentary – that is easily manipulated and
 10 unreliable.”)). 3
 11            As detailed in the Bank’s MSJ, the undisputed facts auger in favor of a finding that all
 12 of the ACP shares are the property of Debtor’s bankruptcy estate because the key documents
 13 supposedly evidencing the transmutation are inadmissible and/or not sufficient to evidence the
 14 supposed transmutation. And even if the documents were admissible, they do not contain a
 15 sufficient “express declaration” to support the existence of a transmutation. Accordingly, the
 16 Bank’s MSJ should be granted as to the second claim.
 17            Defendants contend that “the transmutation of ACP shares from Mr. Brower to Mrs.
 18 Brower, as her separate property, was evidenced by (i) a gift card that reads ‘ACP is now
 19 yours’, (ii) a signed note that includes the statement ‘I am proud to give you all my interest’
 20 in ACP, and (iii) a stock transfer that reflects that Robert Brower was gifting his entire
 21 interest to Patty Brower.” (Opposition, 12:22-25.) Momentarily setting aside the issues of
 22 authenticity and admissibility concerning these documents, none of the proffered documents
 23 contain an “express declaration” sufficient to support the existence of a transmutation of the
 24 ACP shares from Debtor’s separate property into Mrs. Brower’s separate property.
 25
      3
 26   Written instruments purporting to transmute property must be analyzed independently
    and without resort to extrinsic evidence. In re Marriage of Starkman, 129 Cal. App. 4th
 27 659, 664 (2005). Accordingly, the Court should disregard Debtor’s assertions concerning
    the documents proffered as evidence of the transmutation. (See e.g., Brower Decl., ¶ 11.)
 28
                                                                 PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -19-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46          Page 19 of
                                               24

                                             AA Page 495
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 41 of 92




  1            “To satisfy the requirement of an ‘express declaration,’ a writing signed by the
  2 adversely affected spouse must expressly state that the character or ownership of the property
  3 at issue is being changed.” In re Marriage of Valli, 58 Cal. 4th at 1400. The only language
  4 cited by the Defendants as a purported “express declaration” are “ACP is now yours” and “I
  5 am proud to give you all my interest in that company to do with as you choose” on the first and
  6 second pages, respectively, of their Exhibit P. But this language is insufficient to satisfy the
  7 “express declaration” requirement as it does not acknowledge the purported status of the
  8 shares as Debtor’s separate property nor does it expressly state that status is being changed
  9 such that the shares will now constitute Mrs. Brower’s separate property. See e.g., In re
 10 Marriage of Holtemann, 166 Cal.App.4th 1166, 1172 (“express declaration” of property
 11 transmutation found to exist where transmutation agreement and trust stated that separate
 12 property was “hereby transmuted from his separate property to the community property of
 13 both parties”); In re Marriage of Lund, 174 Cal.App.4th 40, 51-52 (2009) (“express
 14 declaration” of property transmutation found to exist where agreement stated, among other
 15 things, “[a]ll of the property, real and personal, held in the name of Husband having its origin
 16 in his separate property no matter how received and/or earned, is hereby converted to
 17 community property of Husband and Wife, and shall thereafter be the community property of
 18 the parties for estate planning hereto, each having a present, existing, and equal interest
 19 therein.”)
 20            Defendants have cited two cases in support of their contention that the aforementioned
 21 phrases constitute sufficient “express declarations” to support a transmutation – Estate of
 22 Petersen, 28 Cal.App4th 1742 (1994) and Estate of Bibb, 87 Cal.App.4th 461 (2001).
 23 (Defendants’ MSJ, 10:8-10.) 4 But neither case actually supports Defendants’ argument.
 24            In fact, Estate of Bibb actually supports the Bank’s argument that the documentation
 25 proferred by the Defendants is insufficient to support a transmutation as a matter of law. In
 26
    4
      It is relevant to note that Defendants have not provided pin cites, much less any
 27 meaningful analysis, from which the Bank and the Court might ascertain the specific
    aspects these cases that the Defendants are relying on to support their argument.
 28
                                                                PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -20-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46         Page 20 of
                                               24

                                             AA Page 496
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 42 of 92




  1 that case, a grant deed signed by a husband transferring his separate property interest in real
  2 property to himself and wife as joint tenants satisfied “express declaration” requirement for
  3 valid transmutation of property because the deed was drafted in statutory form required for
  4 expressing intent to transfer real property interest and the husband used the term “grant” to
  5 convey property into joint tenancy, which is the historically operative term for transferring a
  6 real property interest. Estate of Bibb, 87 Cal.App.4th at 468-69. No such formalities or legally
  7 operative language are present in this case, where the Defendants are relying on a hodge-podge
  8 of documents of dubious origin in an attempt to patch together a valid transmutation.
  9            As to Estate of Petersen, that case turned on the court’s analysis of the following: (a)
 10 “whether certain real property had been transmuted by a grant deed reflecting transfer of real
 11 estate to a husband and wife as “joint tenants” (id. at 1746-47); (b) whether certain annuity
 12 contracts “were sufficient to establish a nonprobate transfer by right of survivorship (at 1749);
 13 and (c) whether “the reference to joint tenancy on the [money market] account statement”
 14 satisfied the requirement of an express written declaration to alter the character or ownership
 15 of community funds (at 1754-55). The documentation and attendant language in Estate of
 16 Petersen is simply not comparable to this case and does not auger in favor of a ruling that the
 17 spare, questioned documentation in this case is sufficient to support a transmutation.
 18            Contrary to Defendants’ contentions, Debtor’s 100% ownership of ACP was never
 19 validly transmuted into Mrs. Brower’s separate property. Accordingly, as a matter of law, it is
 20 the property of Debtor’s bankruptcy estate.
 21 A.         The Bank Disputes the Admissibility of the Documents Proffered as Evidence
               of the Supposed Transmutation of ACP Stock.
 22
 23            The two key documents cited in support of Defendants’ transmutation argument are
 24 attached as Exhibit P to Debtor’s declaration. As the Court may recall, the circumstances
 25 surrounding the production of these documents was quite suspicious as it came only after this
 26 adversary action was filed and approximately 2 ½ years after Debtor represented he had
 27 produced all such documents. (See Exh. 2, ¶¶ 3-9 and exhibits 1-5 attached thereto.) The
 28 Bank demanded that Defendants produce originals of the various “newly discovered”
                                                                 PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                      -21-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46          Page 21 of
                                               24

                                             AA Page 497
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 43 of 92




  1 documents, which included both of the documents Defendants now proffer as their Exhibit P.
  2 The Defendants were purportedly unable to locate the original of the second page of Exhibit P
  3 (Exh. 27, 1:22, noting Defendants’ inability to locate the document bates stamped ACP/Patty
  4 Brower 0033), but produced the original of the first page – the “ACP is now yours” note –
  5 along with various alleged corporate meeting minutes and the like for ACP (id. at 1:15-20).
  6            The originals produced by the Defendants were subsequently analyzed by Dr. Valery
  7 Aginsky, a forensic chemist specializing in the field of ink analysis and document dating, who
  8 found strong indications that the documents were illegitimate. (See Exh. 28, pp. 3-5 –
  9 “SUMMARY OF FINDINGS”.) Of particular relevance to the parties’ respective MSJs is Dr.
 10 Aginsky’s determination that the the date and the phrase “ACP is now yours” on the first page
 11 of Defendants’ Exhibit P were written in a different blue ballpoint pen ink than the rest of the
 12 card, which read “Dearest Patty Love forever ^B^”. (Id. at p. 3-4, ¶ 7.) Dr. Aginsky noted
 13 “[t]his evidence is strongly indicative that the entries “11/8/00” and “ACP is now yours” were
 14 not written contemporaneously with the initial text, and instead these entries were added to the
 15 card some time after the initial text had been written.” (Id.)
 16            Courts are rightfully wary when parties create self-serving documents and seek to offer
 17 them as business records.” Sana v. Hawaiian Cruises, Ltd., 181 F.3d 1041, 1046 (9th Cir.
 18 1999); and see Advisory Committee Note to the 2014 Amendment of Fed. R. Evid. 803(6)
 19 (The Committee emphasizes that the opponent is “not necessarily required to introduce
 20 affirmative evidence of untrustworthiness,” instead the opponent can simply highlight the
 21 “circumstances” that suggest untrustworthiness.) The Court simply cannot grant summary
 22 judgment in Defendants favor on the Bank’s second claim based on the documents comprising
 23 Exhibit P.
 24            First, the second page of Exhibit P is inadmissible due to Defendants’ inability to
 25 produce the original. Rule of Evidence 1002 provides that “[a]n original writing…is required
 26 in order to prove its content unless these rules or a federal statute provide otherwise.” A
 27 duplicate cannot be admitted in lieu of an original when “a genuine question is raised about the
 28 original’s authenticity or the circumstances make it unfair to admit the duplicate.” Fed. Rule
                                                                 PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -22-                  JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46          Page 22 of
                                               24

                                             AA Page 498
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 44 of 92




  1 of Evid. 100; and see Notes of Committee on the Judiciary, House Report No. 93–650 (“The
  2 Committee approved this Rule in the form submitted by the Court, with the expectation that
  3 the courts would be liberal in deciding that a ‘genuine question is raised as to the authenticity
  4 of the original.’”)
  5            And as to the first page of Exhibit P – the “ACP is now yours” note – it is
  6 inadmissible as well because it is hearsay not subject to any applicable exception. Pos–A–
  7 Traction, Inc., 112 F. Supp. 2d at 1182. Defendants appear to contend that this note is a
  8 pseudo-business record, but they have not provided any evidence to support that contention.
  9 To authenticate copies of business records an affidavit from the custodian of records must
 10 identify that “the record was made at or near the time by—or from information transmitted
 11 by—someone with knowledge; [] the record was kept in the course of a regularly conducted
 12 activity of a business, organization, occupation, or calling … making the record was a
 13 regular practice of that activity … all these conditions are shown by the testimony of the
 14 custodian or another qualified witness.” Fed. R. Evid. 803(6). As Mr. Brower admits in his
 15 declaration, he was not the custodian of records for ACP and the disputed documents were
 16 not maintained in ACP’s files. (Supp. Brower Decl., ¶ 6 (“these later-produced documents
 17 were in the possession of [Debtor’s wife] Patty Brower…These documents did not show up
 18 when I searched my files, but only when Ms. Brower searched her personal files.”)
 19 Accordingly, the “ACP is now yours” not has not and cannot be authenticated for purposes
 20 of satisfying the business records exception and is therefore inadmissible.
 21            The documents proferred by the Defendants to prove the transmutation of the ACP
 22 shares are not sufficient to support a finding that Debtor transmuted his ACP stock into Mrs.
 23 Brower’s separate property. But even if they were potentially sufficient to support such a
 24 finding, they are inadmissible. The Bank’s MSJ should be granted as to the second claim.
 25
 26
 27
 28
                                                               PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                    -23-                 JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46        Page 23 of
                                               24

                                            AA Page 499
          Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 45 of 92




  1                                   IV.
            THE BANK’S MSJ SHOULD BE GRANTED AS TO THE THIRD CLAIM.
  2
  3            The Defendants argue that the third claim should be dismissed because it is
  4 “derivative of the first two causes of action.” (Opposition, 13:5-6.) However, for the
  5 reasons detailed above, the Bank’s MSJ should be granted as to the first and second claims.
  6 To the extent the Court rules in the Bank’s favor on the first claim, 100% of Coastal would
  7 be the property of the bankruptcy estate. 5 Accordingly, Debtor’s post-petition conversion of
  8 Coastal from a California to a Delaware corporation (among other Coastal transactions)
  9 would be subject to avoidance pursuant to 11 U.S.C. § 549. See In re First Protection, Inc.,
 10 440 B.R. 821, 830 (BAP 9th Cir. 2010) (when debtor is the sole owner of interest in a
 11 business entity, all of the debtor's rights in the entity become property of the estate, including
 12 both economic and management rights). To the extent the Bank’s MSJ is granted as to the
 13 first claim, the Bank’s MSJ as to the third claim must also be granted.
 14                                                V.
 15                                            CONCLUSION

 16            For the foregoing reasons and those detailed in its moving papers, the Bank’s MSJ
 17 should be granted in its entirety.
 18 Dated: August 21, 2019
 19                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 20
 21                                      By:               /s/ Isaiah Z. Weedn
 22                                                        ISAIAH Z. WEEDN
                                                          MICHAEL M. LAUTER
 23                                                       Counsel for the Plaintiff,
                                                         MUFG UNION BANK, N.A.
 24
 25
 26
    5
      Alternatively, the Court could grant the Bank’s MSJ as to a portion of first claim (i.e., as
 27 to the shares purportedly owned by Mr. Lindley, Mr. Nobles, Mr. Babcock, and/or Mrs.
    Brower) such that more than 50% of Coastal would be deemed property of the banruptcy.
 28
                                                               PLAINTIFF’S REPLY I/S/O MOTION FOR SUMMARY
      SMRH:4852-0072-7456.1                     -24-                JUDGMENT/PARTIAL SUMMARY JUDGMENT
Case: 17-05044         Doc# 117   Filed: 08/21/19 Entered: 08/21/19 19:30:46        Page 24 of
                                               24

                                           AA Page 500
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 46 of 92




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   MICHAEL M. LAUTER, Cal. Bar No. 246048
 3 mlauter@sheppardmullin.com
   Four Embarcadero Center 17th Floor
 4 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
 5 Facsimile: 415-434-3947
 6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 7 Including Professional Corporations
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 8 iweedn@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 9 Costa Mesa, CA 92626-1993
   Telephone: 714-513-5100
10 Facsimile:   714-513-5130

11 Attorneys for Plaintiff,
   MUFG UNION BANK, N.A.
12
                           UNITED STATES BANKRUPTCY COURT
13           NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
14 In re                                               Case No. 15-50801 MEH
                                                       Chapter 11
15 ROBERT BROWER, SR.,
16                           Debtor.
17
     MUFG UNION BANK, N.A.,                            Adv. Proc. No. 17-05044 MEH
18
                             Plaintiff,                PLAINTIFF MUFG UNION BANK,
19                                                     N.A.’S EVIDENTIARY OBJECTIONS
              v.                                       TO:
20
     ROBERT BROWER, SR., an individual,                (1) SUPPLEMENTAL DECLARATION
21   PATRICIA BROWER, an individual,                       OF ROBERT BROWER, SR.;
     COASTAL CYPRESS CORPORATION,
22   a California corporation, COASTAL                 (2) DECLARATION OF WILFORD
     CYPRESS CORPORATION, a Delaware                       “BUTCH” LINDLEY; AND
23   corporation, AMERICAN
     COMMERCIAL PROPERTIES, INC., a                    (3) DECLARATION OF DAVID
24   Nevada corporation, ANTHONY                           BALCH
     NOBLES, an individual, WILFRED
25   “BUTCH” LINDLEY, an individual,                       [DOCKET NOS. 116-1 – 116-4]
     RICHARD BABCOCK, an individual,
26   PATRICIA BROWER TRUST, and DOES
     1-50,                                              Date: August 26, 2019
27                        Defendants.                   Time: 11:00 a.m.
                                                        Courtroom: 3020
28                                                      Hon. M. Elaine Hammond
                                                     -1-                       Case No. 17-ap-05044
     SMRH:4852-9731-0112.2           PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                     Filed:             DECLARATION
                                            08/21/19 Entered: 08/21/19 OF19:30:46  Page 1SR., AND
                                                                          ROBERT BROWER,
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                           AA Page 501
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 47 of 92




 1           Plaintiff MUFG Union Bank, N.A. (the “Bank”) hereby submits the following
 2 evidentiary objections to: (1) the Supplemental Declaration of Robert Brower, Sr.; (2) the
 3 Declaration of Wilford “Butch” Lindley; and (3) the Declaration of David Balch, including
 4 certain proffered exhibits referenced within those declarations [Docket No. 116-1 through
 5 116-4], submitted by defendants in opposition to the Bank’s Motion for Summary Judgment.
 6 [Docket No. 113-1.]
 7 I.         SUMMARY OF OBJECTIONS.
 8            A.       Lack Of Personal Knowledge/ Speculation.
 9            “A witness may testify to a matter only if evidence is introduced sufficient to
10 support a finding that the witness has personal knowledge of the matter.” Fed. R. Evid.
11 602. Thus, “if a witness is not testifying as an expert, testimony in the form of an opinion
12 is limited to one that is … rationally based on the witness’s perception.” Fed. R. Evid.
13 701. “At a minimum, this means that the affiant or declarant must show actual, personal
14 knowledge of the relevant facts, rather than the ultimate facts commonly found in
15 pleadings, and such evidence must be admissible and not objectionable.” Pos–A–Traction,
16 Inc. v. Kelly–Springfield Tire Co., 112 F. Supp. 2d 1178, 1182 (C.D. Cal. 2000). Here, the
17 supplemental declaration of Mr. Brower, the declaration of Mr. Lindley, and the
18 declaration of Mr. Balch fail to show actual personal knowledge of the relevant facts stated
19 therein.
20            Nowhere within the declarations at issue do the declarants substantiate their
21 respective competence to testify to the statements contained within their declarations. For
22 instance, nowhere within either Mr. Brower’s supplemental declaration or Mr. Lindley’s
23 declaration does either declarant state that he is the custodian of any business records or
24 that either declarant has even reviewed any business records (to the extent such business
25 records exist), that might allow Mr. Brower or Mr. Lindley to testify competently to the
26 facts stated therein. Neither Mr. Brower nor Mr. Lindley provide any basis from which the
27 Court might conclude that either declarant is qualified to authenticate the documents
28 attached to their respective declarations, nor do either declarant state how they are aware
                                                 -2-                            Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46  Page 2SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                           AA Page 502
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 48 of 92




 1 of the documents or their content. Indeed although Mr. Brower dedicates paragraphs of his
 2 supplemental declaration allegedly detailing the business transactions of Chateau Julien,
 3 including equipment it allegedly owned (Supplemental Declaration of Robert Brower, Sr.
 4 (“Supp. Brower Decl.”), ¶ 10), how monies were allegedly handled, characterized and
 5 accounted for by and between Coastal Cypress Corporation and Chateau Julien (Supp.
 6 Brower Decl., ¶¶ 16-18), and leases and sources of income Chateau Julien allegedly
 7 received (Supp. Brower Decl., ¶¶ 21-27), Mr. Brower does not testify that he has any
 8 relationship to Chateau Julien that might qualify him to submit a sworn affidavit regarding
 9 Chateau Julien’s business practices. (See Supp. Brower Decl., ¶ 1, stating he is only the
10 “President of Defendant Coastal Cypress Corporation” and was the “sole owner of
11 American Commercial Properties, Inc.”.)
12            Likewise, although Mr. Lindley seeks to provide testimony regarding Coastal’s
13 business practices (see e.g., Declaration of Wilford “Butch” Lindley (“Lindley Decl.”), ¶ 2
14 (“Coastal Cypress was merged into Coastal Cypress Corporation (‘Delaware’) and new
15 shares of stock were issues”), Mr. Lindley does not testify that he has any relationship to
16 Coastal to qualify him to submit a sworn affidavit regarding Coastal’s business practices.
17 (See Lindley Decl., ¶ 2, stating only that he is “the sole proprietor of Chualar Canyon
18 Ranch Supply”.)
19            Similarly, the declaration of Mr. Balch (“Balch Declaration”) does not seek to
20 introduce testimony based upon his personal knowledge, but rather seeks to introduce the
21 testimony of Ms. Brower. (See Balch Declaration, ¶ 2 (“Ms. Brower testified that she had
22 a separate account at Chase Bank until 2015”); ¶ 3 (“Ms. Brower could not locate
23 documentation sufficient to identify her personal account”). Not only is Mr. Balch’s
24 declaration improper because it seeks to introduce testimony outside of his personal
25 knowledge, but it is also improper as it seeks to circumvent the Court’s prior order
26 precluding Ms. Brower from testifying or submitting any declaration in this matter. [See
27 Section F below; see also Docket No. 104, ordering that Mrs. Brower is precluded from
28 offering any testimony in this matter, whether “directly or indirectly through discovery
                                               -3-                             Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46  Page 3SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                            of 26

                                          AA Page 503
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 49 of 92




 1 responses…and any declaration filed by her in this adversary proceeding shall be stricken
 2 from the record.”]
 3            Simply put, the supplemental declaration of Mr. Brower, and the declarations of
 4 Mr. Lindley and Mr. Balch fail to demonstrate that each declarant has personal knowledge
 5 sufficient to competently testify to the facts described therein. Fed. R. Evid. 601, 602, and
 6 701. Objections based on this legal theory will be identified as “Lack Of Personal
 7 Knowledge/ Speculation.”
 8            B.       Lack Of Foundation.
 9            The declarations at issue provide no details regarding the information that is the
10 source of each declarant’s purported beliefs, and thus, those statements lack the legally
11 required foundation. Again, as stated above, neither Mr. Brower’s nor Mr. Lindley’s
12 declarations state that they are the custodian of any business records that might have been
13 reviewed, nor does either declarant testify that he reviewed any business records in
14 connection with the preparation of his declaration, nor does either declarant describe how
15 he came to possess the requisite foundational information that would allow him to testify
16 competently to the facts stated therein.
17            Moreover, the declarants fail to properly authenticate the documents attached to
18 their respective declarations. Before a writing can be admitted into evidence and
19 considered by the Court, its genuineness and authenticity must be established according to
20 legal standards. See e.g., Fed. R. Evid. 901. Authentication of a writing requires the
21 introduction of evidence “sufficient to sustain a finding that the item is what the proponent
22 claims it is.” Id. Typically, such authentication is made from the custodian of records who
23 lays a foundation for a writing’s admissibility. Fed. R. Evid. 803(6) (to authenticate copies
24 of business records an affidavit from the custodian of records must identify that “the record
25 was made at or near the time by—or from information transmitted by—someone with
26 knowledge; [] the record was kept in the course of a regularly conducted activity of a
27 business, organization, occupation, or calling … making the record was a regular practice
28
                                                   -4-                          Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46   Page 4SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                           AA Page 504
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 50 of 92




 1 of that activity … all these conditions are shown by the testimony of the custodian or
 2 another qualified witness”).
 3            Mr. Brower fails to properly identify the corporate, financial and trust documents
 4 attached to his declaration (Exhibits A-J), as he does not describe the mode of preparation,
 5 negotiation, maintenance, or execution of those records. He does not even contend that
 6 they were made in the ordinary course of business at or near the time of the events
 7 described within those documents. Additionally, Mr. Brower fails to properly authenticate
 8 certain alleged “internal Bank correspondence and documents” (Exhibits K- R) as he fails
 9 to provide any information that might verify his representation that he is qualified to state
10 that the documents attached to his declaration are actually “true and correct” copies of the
11 original documents he claims them to be.
12            Likewise, Mr. Lindley fails to properly identify the corporate documents attached to
13 his declaration (Exhibits D-E), as he does not describe the mode of preparation, the
14 maintenance or execution of those records, and does not even contend that they were made
15 in the ordinary course of business at or near the time of the events described within those
16 documents. Mr. Lindley also fails to provide any information that might verify his
17 representation that he is qualified to state that the documents attached to his declaration are
18 actually “true and correct” copies of the original documents he claims them to be.
19            Similarly, Mr. Balch fails to properly identify the financial documents attached to
20 his email identified as Exhibit C to his declaration as he does not state how he came into
21 possession of those documents, how those documents were prepared, and does not provide
22 any information that might verify his representation that he is qualified to state that the
23 documents attached to his email are actually “true and correct” copies of the original
24 documents he claims them to be.
25            The declarations at issue fail to properly lay a foundation for the facts stated within
26 each of their respective declarations and fail to lay a proper foundation to authenticate any
27 of the documents attached to each of their declarations. Fed. R. Evid. 601, 602, 701 and
28 901. Objections based on this legal theory will be identified as “Lacks Foundation.”
                                               -5-                           Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46  Page 5SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                           AA Page 505
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 51 of 92




 1            C.       Improper Hearsay Evidence.
 2            The declarations at issue also seek to improperly rely upon, include and amount to
 3 inadmissible hearsay. Because the declarants failed to establish that each of them has
 4 personal knowledge from which they may base their statements, their statements should be
 5 stricken as improper hearsay. They are, quite literally, out of court statements the
 6 declarants are attempting to use to prove the truth of the matters asserted in those
 7 statements.
 8            Moreover, “all documentary evidence, including contracts [] must be presented in
 9 admissible form, generally requiring proper identification and authentication, and
10 admissibility as nonhearsay evidence or under one or more of the exceptions to the hearsay
11 rule, such as the business records exception.” Pos–A–Traction, Inc., 112 F. Supp. 2d at
12 1182. The declarants failed to do that here. Not only did the declarants fail to properly
13 authenticate the documents attached to their respective declarations, but the declarants also
14 seeks to prove the truth of the matters asserted within those documents. These documents
15 all constitute hearsay within the meaning of the Federal Rules of Evidence. Fed. R. Evid.
16 801 et seq. Because the declarations fail to lay the proper foundation for the admissibility
17 of the exhibits attached to each of their respective declarations under any exception to the
18 hearsay rule, those materials are inadmissible and cannot be considered by the Court.
19 Objections based on this legal theory will be identified as “Improper Hearsay Evidence.”
20            D.       Improper Legal Opinion.
21            The court may, and upon objection shall, exclude testimony in the form of an
22 opinion that is based in whole or in significant part on matter that is not a proper basis for
23 such an opinion. Fed. R. Evid. 701 (lay witness testimony is limited to testimony that is
24 “rationally based on the witnesses’ perception”). The declarants attempt to give improper
25 legal opinions in their declarations stating, for example, that “Because of the Bank’s
26 unlawful conduct in calling the loan of CJ … Coastal had no choice but to accept this low
27 offer.” (Supp. Brower Decl., ¶ 30.) It is the province of this Court to evaluate the parties’
28 conduct and then ultimately determine the merits of this dispute. To the extent
                                              -6-                            Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46  Page 6SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                            of 26

                                          AA Page 506
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 52 of 92




 1 Mr. Brower, Mr. Lindley and/or Mr. Balch are proper witnesses, their role is limited to
 2 describing the facts that each believes supports his proffered characterizations. But the
 3 declarants fail to do so and instead provide mere legal conclusions – conclusions they are
 4 unqualified to provide. Objections based on this legal theory will be identified as
 5 “Improper Legal Opinion.”
 6            E.       Violates The Best Evidence Rule.
 7            Except as otherwise provided, “An original writing, recording or photograph is
 8 required in order to prove its content.” Fed. R. Evid. 1002. A duplicate is only admissible
 9 to the extent there is no genuine question raised about the original’s authenticity or the
10 circumstances make it unfair to admit the duplicate. The declarants’ testimony regarding
11 what certain documents and agreements purport to say is not only improper lay opinion
12 testimony, but should also be stricken as violating the best evidence rule. Fed. R. Evid.
13 1002. Simply put, the terms of the documents speaks for themselves. Additionally, there
14 is no way to verify the accuracy of the declarants’ characterization and interpretation of
15 those documents and agreements as the declarants failed to attach copies of certain
16 documents and agreements which they each reference and rely upon in their respective
17 declarations. Objections based on this legal theory will be identified as “Violates Best
18 Evidence Rule.”
19            F.       Violates February 6, 2019 Order.
20            On February 6, 2019, the Court entered an “Order After Discovery Conference”
21 holding that if Mrs. Brower did not testify at her deposition, “individually and as the FRCP
22 30(b)(6) representative of ACP [American Commercial Properties, Inc.] and the [Patricia
23 Brower] Trust”, she would be “precluded from offering any testimony at trial, directly or
24 indirectly through discovery responses or by an expert’s reliance upon her testimony; and
25 any declaration filed by her in this adversary proceeding shall be stricken from the record.”
26 [Docket No. 104.] It is undisputed that Mrs. Brower did not provide any deposition
27 testimony in connection with this litigation. (See, e.g., Supp. Brower Decl., ¶ 7.) As a
28 result, attempts to introduce Mrs. Brower’s testimony and/or discovery responses through
                                                -7-                          Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46  Page 7SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                            of 26

                                          AA Page 507
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 53 of 92




 1 the declarations of Mr. Brower and Mr. Balch are improper. (See e.g., Supp. Brower
 2 Decl., ¶ 4 (“Ms. Brower used these monies, which were her separate funds, to purchase her
 3 shares in Coastal Cypress”); Balch Decl., ¶ 2 (“In response to the first set of
 4 interrogatories, Ms. Brower testified that she had a separate account at Chase Bank until
 5 2015”). Objections based on this legal theory will be identified as “Violates February 6,
 6 2019 Order.”
 7            G.       Sham Affidavit.
 8            It is well-settled law that courts can properly exercise their discretion and disregard
 9 declarations submitted in response to a motion for summary motion if the “sham affidavit”
10 “flatly contradicts” prior discovery testimony or was “provided for the sole purpose of
11 creating a genuine issue of material fact.” Slojewski v. Polam Fed. Credit Union, 473 F.
12 App’x 534, 535 (9th Cir. 2012) (holding district court did not abuse its discretion in
13 finding a declaration submitted by a borrower in response to a credit union’s motion for
14 summary judgment was a sham affidavit as it contradicted earlier deposition testimony and
15 declarant “made no attempt to explain his prior deposition testimony, nor did he claim he
16 was confused during his deposition”); Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266
17 (9th Cir. 1991) (“The general rule in the Ninth Circuit is that a party cannot create an issue
18 of fact by an affidavit”); Cleveland v. Groceryworks.com, LLC, 200 F. Supp. 3d 924, 942
19 (N.D. Cal. 2016) (“the sham affidavit rule permits a trial court to disregard declarations by
20 a party which contradict his or her own discovery responses (absent a reasonable
21 explanation for the discrepancy)”); Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1144
22 (S.D. Cal. 2006) (disregarding plaintiffs’ submitted declarations in opposition to motion
23 for summary judgment which contradicted prior deposition testimony and discovery
24 responses as “A party cannot create a genuine issue of material fact to survive summary
25 judgment by contradicting his earlier version of the facts.”)
26            Declarants attempt to “correct several [alleged] misstatements of material fact in
27 Union Bank’s moving papers in support of its motion for summary judgment” by now
28 providing self-serving testimony in their declarations in an attempt to contradict prior
                                                -8-                            Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46  Page 8SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                           AA Page 508
         Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 54 of 92




 1 sworn deposition testimony and/or sworn discovery responses provided to the Bank during
 2 this litigation. Such declarations are “sham affidavits” which should be disregarded by the
 3 Court as “a party cannot create a genuine issue of material fact to survive summary
 4 judgment by contradicting his earlier version of the facts.” Hubbard, 433 F. Supp. 2d at
 5 1144. Objections based on this legal theory will be identified as “Sham Affidavit.”
 6 II.        OBJECTIONS TO THE SUPPLEMENTAL DECLARATION OF ROBERT
 7            BROWER, SR.
 8                      Evidence                           Objections                   Ruling
 9    ¶ 2: “This declaration serves to          Lack of Personal                     Sustained
      correct several misstatements of          Knowledge/Speculation.               Overruled
10    material fact in Union Bank’s
      moving papers in support of its
11    motion for summary judgment.”
                                                Lack of Foundation.                  Sustained
12    (Brower Supp. Decl., ¶ 2)                                                      Overruled
13
                                                Improper Hearsay Evidence.           Sustained
14                                                                                   Overruled
15
      ¶ 3: “Union Bank has failed to            Lack of Personal                     Sustained
16    disclose that it has possession of        Knowledge/Speculation.               Overruled
      records showing that Patty Brower
17    was the 100% owner of ACP.
      Specifically, as part of the Bank         Lack of Foundation.                  Sustained
18    Reform Act that was created after                                              Overruled
      the 2007 market crash, banks were
19    required to request more information
      from customers. One of those              Improper Hearsay Evidence.           Sustained
20    requests required ACP (and Coastal                                             Overruled
      Cypress) to annually forward CCC
21    and ACP Income Tax returns to the
      bank. Union Bank received ACP tax         Improper Legal Opinion.              Sustained
22    returns with Patricia Brower being                                             Overruled
      the owner from at least 2009 through
23    the end of the loan extensions. ACP
      no longer has in its possession the       Violates the Best Evidence           Sustained
24    2009 and 2010 tax returns, but a true     Rule.                                Overruled
      and correct copy of the 2011 ACP
25    tax return is attached hereto as
      Exhibit A. Schedule K (page 6) of         Violates February 6, 2019            Sustained
26    the tax return reflects that Patty        Order.                               Overruled
      Brower owns 100% of ACP. This
27    tax return was provided to Union
      Bank during calendar year 2012.           Sham Affidavit.                      Sustained
28    True and correct excerpts of ACP                                               Overruled
                                                   -9-                          Case No. 17-ap-05044
     SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1    THE SUPPLEMENTAL
                                    Filed:             DECLARATION
                                           08/21/19 Entered: 08/21/19 OF19:30:46   Page 9SR., AND
                                                                         ROBERT BROWER,
                                    DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                           AA Page 509
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 55 of 92




  1                      Evidence                           Objections                  Ruling
  2    tax returns for years 2012-2014 are
       attached hereto as Exhibit B. The
  3    excerpts from the tax returns
       reflected in Exhibit B likewise show
  4    that Patty Brower owned 100% of
       ACP stock, and these tax returns
  5    were provided to Union Bank
       shortly after they were prepared
  6    (which was several months
       following the close of the calendar
  7    year reflected in each return.)”
  8    (Brower Supp. Decl., ¶ 3, Exs. A &
       B.)
  9
       ¶ 4: “Union Bank misstates the             Lack of Personal                   Sustained
10     amount of money personally owned           Knowledge/Speculation.             Overruled
       by Patty Brower prior to her
11     marriage. The prenuptial agreement
       references that Ms. Brower had in
12     excess of $515,000 worth of                Lack of Foundation.                Sustained
       personal property prior to the                                                Overruled
13     marriage. (See Doc 10901, p. 22 of
       23.) The document as originally
14     typed contained a typo and stated          Improper Hearsay Evidence.         Sustained
       “$15,000,” but the agreement was                                              Overruled
15     amended by hand to indicate that
       Ms. Brower had $515,000 prior to           Violates the Best Evidence         Sustained
16     our marriage. The change was               Rule.                              Overruled
       initialed by both of us. Ms. Brower
17     used these monies, which were her
       separate funds, to purchase her            Violates February 6, 2019          Sustained
18     shares in Coastal Cypress.”                Order.                             Overruled
19     (Brower Supp. Decl., ¶ 4)
20                                                Sham Affidavit.                    Sustained
                                                                                     Overruled
21
22     ¶ 5: “As my prenuptial agreement           Lack of Foundation.                Sustained
       stated, I had in excess of $1 million                                         Overruled
23     in personal property prior to my
       marriage with Patty Brower, and I
24     used that money to start ACP.”             Improper Hearsay Evidence.         Sustained
                                                                                     Overruled
25     (Brower Supp. Decl., ¶ 5)
26                                                Violates the Best Evidence         Sustained
                                                  Rule.                              Overruled
27
                                                  Sham Affidavit.                    Sustained
28                                                                                   Overruled
                                                   -10-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 10  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                               of 26

                                          AA Page 510
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 56 of 92




  1                      Evidence                            Objections                 Ruling
  2    ¶ 6: “Union Bank states that certain         Lack of Personal                 Sustained
       documents evidencing my transfer             Knowledge/Speculation.           Overruled
  3    of ACP to Patty Brower were
       produced two years after I had
  4    represented that all such documents          Lack of Foundation.              Sustained
       had been produced. (Brief at 14:3-                                            Overruled
  5    4.) It is critical to note that these
       later-produced documents were in
  6    the possession of Patty Brower. At           Improper Hearsay Evidence.       Sustained
       the time of my earlier document                                               Overruled
  7    production pursuant to the 2004
       examination, I did not know that
  8    Patty Brower had kept copies of              Violates February 6, 2019        Sustained
       those personal notes all these years         Order.                           Overruled
  9    later. Those documents did not
       show up when I searched my files,
10     but only when Ms. Brower searched            Sham Affidavit.                  Sustained
       her personal files.”                                                          Overruled
11
       (Brower Supp. Decl., ¶ 6)
12
       ¶ 7: “Union Bank notes that Patty            Lack of Foundation.              Sustained
13     Brower has been precluded from                                                Overruled
       testifying in this matter, but it fails
14     to note that this testimony exclusion
       was due to Ms. Brower’s health.”             Improper Hearsay Evidence.       Sustained
15                                                                                   Overruled
       (Brower Supp. Decl., ¶ 7)
16
                                                    Violates February 6, 2019        Sustained
17                                                  Order.                           Overruled
18
                                                    Sham Affidavit.                  Sustained
19                                                                                   Overruled
20
       ¶ 8: “Union Bank makes several               Lack of Personal                 Sustained
21     additional misstatements concerning          Knowledge/Speculation.           Overruled
       Patty Brower. First, Union Bank
22     contends that Ms. Brower did not
       have a separate bank account after           Lack of Foundation.              Sustained
23     our marriage. That is incorrect.                                              Overruled
       Ms. Brower had a separate account
24     at Chase Bank, which was disclosed
       to Union Bank in discovery.                  Improper Hearsay Evidence.       Sustained
25     Second, Union Bank questions                                                  Overruled
       whether Ms. Brower ever paid any
26     money for her shares in Coastal
       Cypress. During the early 1980s,             Violates February 6, 2019        Sustained
27     Ms. Brower paid $125,000 for her             Order.                           Overruled
       shares - from her separate property
28     money that she brought into our
                                                   -11-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 11  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                                 of 26

                                          AA Page 511
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 57 of 92




  1                      Evidence                          Objections                   Ruling
  2    marriage.”                               Sham Affidavit.                      Sustained
                                                                                     Overruled
  3    (Brower Supp. Decl., ¶ 8)
  4                                                                                  Sustained
                                                                                     Overruled
  5
       ¶ 9: “Union Bank contends that           Lack of Personal                     Sustained
  6    Butch Lindley (aka Chualar Canyon        Knowledge/Speculation.               Overruled
       Ranch Supply, “CCRS”) did not
  7    contribute anything of value to
       Coastal Cypress Corporation, and         Lack of Foundation.                  Sustained
  8    thus Mr. Lindley’s share certificates                                         Overruled
       are void. That is incorrect.
  9    Mr. Lindley did not pay cash for his     Improper Hearsay Evidence.           Sustained
       shares. Rather, he provided certain                                           Overruled
10     goods and services. For example,
       Mr. Lindley had extensive
11     relationships in the wine industry in    Sham Affidavit.                      Sustained
       the local region and he know of                                               Overruled
12     other wineries that were selling
       excess equipment that was needed
13     by Chateau Julien, Great American
       Wineries, and Coastal Cypress
14     Corporation. Mr. Lindley also had
       the required connections to have this
15     equipment installed. This equipment
       included processing tanks and other
16     processing equipment. Coastal
       Cypress owned much of this
17     equipment. Because of Coastal’s
       capacity increase, Coastal could
18     charge higher rents to its two tenants
       (Chateau Julien (the licensing entity)
19     and Great American Wineries (the
       winery)). Coastal’s ability to charge
20     higher rents, in tum, was due to
       Mr. Lindley’ s services on behalf of
21     Coastal, prior to receiving his shares
       of stock.”
22
       (Brower Supp. Decl., ¶ 9)
23
       ¶ 10: “I have attached as Exhibit C a    Lack of Personal                     Sustained
24     true and correct list of itemized        Knowledge/Speculation.               Overruled
       equipment owned by Coastal
25     Cypress, Chateau Julien, and Great
       American Wineries as of 2014.            Lack of Foundation.                  Sustained
26     I have annotated which of the three                                           Overruled
       entities owned each piece of
27     equipment. (“CCC” stands for
       Coastal, “CJ” stands for Chateau         Improper Hearsay Evidence.           Sustained
28     Julien, and “GAW” stands for Great                                            Overruled
                                                   -12-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 12  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 512
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 58 of 92




  1                      Evidence                           Objections                  Ruling
  2    American.) I wrote the word          Violates the Best Evidence               Sustained
       “Butch” next to those items of       Rule.                                    Overruled
  3    equipment that were purchased
       based on Butch Lindley’s
  4    connections and services rendered.   Sham Affidavit.                          Sustained
       As the chart shows, Mr. Lindley was                                           Overruled
  5    instrumental in purchasing 16 pieces
       of equipment, including 9 pieces of
  6    equipment for Coastal Cypress.
       Much of this equipment pre-dated
  7    Mr. Lindley’s issuance of stock in
       1987 and was the basis for the
  8    issuance of that stock. Based on the
       equipment that Coastal purchased
  9    through Mr. Lindley’s efforts,
       Coastal Cypress was able to charge
10     higher rents to Chateau Julien and
       Great American Wineries.”
11
       (Brower Supp. Decl., ¶ 10, Ex. C)
12
       ¶ 11: “At that time, Butch Lindley          Lack of Personal                  Sustained
13     was well known in the agricultural          Knowledge/Speculation.            Overruled
       and wine industry in the Central
14     Coast (and beyond), and his
       affiliation with the global entity,         Lack of Foundation.               Sustained
15     including Coastal Cypress, brought                                            Overruled
       instant credibility to our operations.
16     This all was a significant benefit to
       Coastal Cypress.”                           Improper Hearsay Evidence.        Sustained
17                                                                                   Overruled
       (Brower Supp. Decl., ¶ 11)
18
                                                   Sham Affidavit.                   Sustained
19                                                                                   Overruled
20
       ¶ 12: “Attached as Exhibit D are            Lack of Personal                  Sustained
21     true and correct copies of the share        Knowledge/Speculation.            Overruled
       certificates issued to Richard
22     Babcock and Anthony Nobles by
       Coastal Cypress (California) in             Lack of Foundation.               Sustained
23     2011. Union Bank contends that                                                Overruled
       none of the money contributed by
24     Richard Babcock or Anthony Nobles
       was ever deposited into Coastal             Improper Hearsay Evidence.        Sustained
25     Cypress Corporation, and thus their                                           Overruled
       shares are void. That is incorrect.
26     Attached as Exhibit E are true and
       correct excerpts from Coastal               Improper Legal Opinion.           Sustained
27     Cypress’ 2011 general ledger, which                                           Overruled
       reflect the issuance of 250,000
28     shares of preferred stock in 2011.
                                                   -13-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 13  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                                of 26

                                          AA Page 513
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 59 of 92




  1                      Evidence                          Objections                   Ruling
  2    (Ex. E at pp. 2-3.) The monthly      Violates the Best Evidence               Sustained
       back-up reflects the months in which Rule.                                    Overruled
  3    consideration was received.”
  4    (Brower Supp. Decl., ¶ 12, Exs. D & Sham Affidavit.                           Sustained
       E)                                                                            Overruled
  5
  6
  7    ¶ 14: “First, Babcock and Nobles         Lack of Personal                     Sustained
       were scheduled to purchase their         Knowledge/Speculation.               Overruled
  8    shares in late January 2011. By
       early January 2011, Coastal
  9    Cypress’ bank account was                Lack of Foundation.                  Sustained
       sufficiently low that it could not                                            Overruled
10     make its debt payments to Pacific
       Capital Bank (Union Bank’s
11     predecessor). On January 3, 2011, I      Improper Hearsay Evidence.           Sustained
       personally loaned $40,000 to Coastal                                          Overruled
12     Cypress, with the understanding that
       I would be paid back when
13     Babcock/Nobles made their                Improper Legal Opinion.              Sustained
       payments. (A true and correct copy                                            Overruled
14     of the documentation surrounding
       this transaction, including my check
15     to Coastal and Coastal’s bank            Violates the Best Evidence           Sustained
       statement for January 2011, is           Rule.                                Overruled
16     attached hereto as Exhibit F.)”
17     (Brower Supp. Decl., ¶ 14, Ex. F)        Sham Affidavit.                      Sustained
                                                                                     Overruled
18
19     ¶ 15: “This $40,000 transaction was      Lack of Personal                     Sustained
       listed on Coastal Cypress’ general       Knowledge/Speculation.               Overruled
20     ledger as a “cash receipt for paid-in
       capital” for January 2011 (see Ex. E,
21     page 31), and was also listed as a       Lack of Foundation.                  Sustained
       cash “Capital Receipt” for January                                            Overruled
22     2011, (see Ex. E, page 29). (The
       transaction itself was not entered
23     into the ledger until May 9, 2011,       Improper Hearsay Evidence.           Sustained
       but it was allocable to the January                                           Overruled
24     time period). In March 2011,
       Anthony Nobles paid $40,000 on
25     behalf of Richard Babcock for Mr.        Violates the Best Evidence           Sustained
       Babcock’s shares. That money was         Rule.                                Overruled
26     paid into my bank account (a true
       and correct copy of my April 12,
27     2011 bank statement is attached          Sham Affidavit.                      Sustained
       hereto as Ex. G), as repayment of                                             Overruled
28     my January 2011 loan to Coastal
                                                   -14-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 14  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 514
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 60 of 92




  1                      Evidence                          Objections                   Ruling
  2    Cypress. The $40,000 was promptly
       paid out to Chateau Julien. (A true
  3    and correct copy of the $40,000
       check to CJ is attached hereto as
  4    Exhibit H.)
  5    (Brower Supp. Decl., ¶ 15, Exs. G &
       H)
  6
  7
       ¶ 16: “Further, on January 31, 2011,      Lack of Personal                    Sustained
  8    I received a wire transfer of             Knowledge/Speculation.              Overruled
       $200,000 from Anthony Nobles for
  9    Mr. Nobles shares in Coastal
       Cypress. (A true and correct copy of      Lack of Foundation.                 Sustained
10     my bank statement for the relevant                                            Overruled
       time period ending February 11,
11     2001, is attached hereto as Exhibit
       I.) $150,000 of that money was wire       Improper Hearsay Evidence.          Sustained
12     transferred to Chateau Julien as a                                            Overruled
       loan from Coastal to Chateau Julien.
13     (See Ex. I at p. UBC 27986,
       evidencing outgoing wire of               Violates the Best Evidence          Sustained
14     $150,000). This loan was also             Rule.                               Overruled
       classified as a note receivable from
15     CJ to Coastal, as reflected in the
       general ledger under section 1020-        Sham Affidavit.                     Sustained
16     000-26 000. See Ex. E at 27.) The                                             Overruled
       $150,000 loan from Coastal to CJ is
17     also listed as “Paid in Capital” in the
       General Ledger. (See Ex. E. at p.
18     28.)”
19     (Brower Supp. Decl., ¶ 16, Ex. I)
20     ¶ 17: “Additionally, $50,000 of the       Lack of Personal                    Sustained
       money paid by Nobles was                  Knowledge/Speculation.              Overruled
21     transferred from my bank account
       directly into Coastal Cypress via
22     check number 8948. Attached as            Lack of Foundation.                 Sustained
       Exhibit J is a true and correct copy                                          Overruled
23     of the February 12, 2011 bank
       statement and copy of check 8948;
24     see also Ex. E at 3 pp. 27-28;            Improper Hearsay Evidence.          Sustained
       Exhibit I (Brower bank statement for                                          Overruled
25     February 11, 2011; and Declaration
       of Robert Brower, dated July 29,
26     2019, at ¶¶ 3-8.) This money was          Violates the Best Evidence          Sustained
       shown as a “cash receipt” and “paid       Rule.                               Overruled
27     in capital” on the general ledger.
       (Ex. E at 27-28.)”                        Sham Affidavit.                     Sustained
28                                                                                   Overruled
                                                   -15-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 15  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 515
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 61 of 92




  1                      Evidence                          Objections                   Ruling
  2    (Brower Supp. Decl., ¶ 17, Ex. J)
  3    ¶ 18: “Finally, as Union Bank            Lack of Personal                     Sustained
       concedes, Richard Babcock paid an        Knowledge/Speculation.               Overruled
  4    additional $10,000 for his shares.
       This money was loaned from
  5    Coastal to CJ, and Mr. Babcock paid      Lack of Foundation.                    Sustained
       this money directly to CJ. This                                                 Overruled
  6    transactions was not added to the        Improper Hearsay Evidence.             Sustained
       general ledger until December 2011.                                             Overruled
  7    (Ex. E at 3.)”
  8    (Brower Supp. Decl., ¶ 18)               Violates the Best Evidence           Sustained
                                                Rule.                                Overruled
  9
10                                              Sham Affidavit.                      Sustained
                                                                                     Overruled
11
       ¶ 19: “By this litigation, Union      Lack of Personal                        Sustained
12     Bank is effectively seeking to        Knowledge/Speculation.                  Overruled
       transmute Coastal Cypress into a
13     guarantor of the Chateau Julien debt.
       This is not the first time that Union Lack of Foundation.                     Sustained
14     Bank has tried this tactic.”                                                  Overruled
15     (Brower Supp. Decl., ¶ 19)
                                                Improper Hearsay Evidence.           Sustained
16                                                                                   Overruled
17
                                                Improper Legal Opinion.              Sustained
18                                                                                   Overruled
19
20     ¶ 20: “ The most recent appraisal of     Lack of Personal                     Sustained
       Coastal’s property, in November          Knowledge/Speculation.               Overruled
21     2013, valued the property at $11
       million, which equates to security
22     with a loan to value of 43%.”            Lack of Foundation.                  Sustained
                                                                                     Overruled
23     (Brower Supp. Decl., ¶ 20)
24                                              Improper Hearsay Evidence.           Sustained
                                                                                     Overruled
25
26                                              Violates the Best Evidence           Sustained
                                                Rule.                                Overruled
27
                                                Sham Affidavit.                      Sustained
28                                                                                   Overruled
                                                   -16-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 16  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 516
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 62 of 92




  1                      Evidence                          Objections                   Ruling
  2    ¶ 21: “CJ’s monthly lease payments       Lack of Personal                     Sustained
       to Coastal represented Coastal’s         Knowledge/Speculation.               Overruled
  3    main source of income, from which
       Coastal was able to make its
  4    monthly payments to the Bank.”           Lack of Foundation.                  Sustained
                                                                                     Overruled
  5    (Brower Supp. Decl., ¶ 21)
  6                                             Improper Hearsay Evidence.           Sustained
                                                                                     Overruled
  7
  8
       ¶ 22: “The Bank was aware that           Lack of Personal                     Sustained
  9    Coastal’s main source of income          Knowledge/Speculation.               Overruled
       was its payments from CJ, and that
10     without the monthly CJ payments,
       Coastal would lack sufficient            Lack of Foundation.                  Sustained
11     income to service its loan                                                    Overruled
       obligations. Therefore, the
12     continuing viability of CJ was of the
       utmost importance to the Bank - a        Improper Hearsay Evidence.           Sustained
13     fact that was known to the Bank. At                                           Overruled
       the time the 2007 Coastal Loan
14     Documents were being negotiated
       between Coastal and the Bank, CJ         Violates the Best Evidence           Sustained
15     had existing loans with the Bank.        Rule.                                Overruled
       Immediately prior to signing the
16     Coastal Loan Documents on behalf
       of Coastal and himself, I was            Sham Affidavit.                      Sustained
17     informed by Roland Pascua, a Vice-                                            Overruled
       President and Loan Officer at SBBT
18     (Union Bank’s predecessor in
       interest), that SBBT would not call
19     the CJ loans, so long as CJ remained
       current on the its monthly
20     payments.”
21     (Brower Supp. Decl., ¶ 22)
22     ¶ 24: “Immediately prior to              Improper Hearsay Evidence.           Sustained
       Mr. Brower’s signing the guarantee,                                           Overruled
23     Mr. Pascua reiterated and re-
       confirmed the Pascua Promise.”
24                                              Sham Affidavit.                      Sustained
       (Brower Supp. Decl., ¶ 24)                                                    Overruled
25
26
27
28
                                                   -17-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 17  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 517
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 63 of 92




  1                      Evidence                          Objections                   Ruling
  2    ¶ 25: “At the maturity date of             Lack of Personal                   Sustained
       November 2, 2013, CJ did not pay-          Knowledge/Speculation.             Overruled
  3    off the loan, but rather, pursuant to
       the Pascua Promise, it continued
  4    making all monthly payments.               Lack of Foundation.                Sustained
       Nonetheless, despite the Pascua                                               Overruled
  5    Promise, on March 27, 2014, the
       Bank declared a default under the
  6    Loan, notwithstanding the Pascua           Improper Hearsay Evidence.         Sustained
       Promise. CJ continued making all                                              Overruled
  7    interest payments, even after the
       bank issued the notice of default.”
  8                                               Improper Legal Opinion.            Sustained
       (Brower Supp. Decl., ¶ 25)                                                    Overruled
  9
10                                                Sham Affidavit.                    Sustained
                                                                                     Overruled
11
       ¶ 26: “Upon information and belief,        Lack of Personal                   Sustained
12     the Bank realized that it would face       Knowledge/Speculation.             Overruled
       significant difficulty in getting
13     repayment of the CJ asset-based
       loan. Critically, the CJ debt was not      Lack of Foundation.                Sustained
14     guaranteed by Coastal, nor was it                                             Overruled
       secured by a deed of trust against
15     Coastal’s property. Nonetheless,
       upon infonnation and belief,               Improper Hearsay Evidence.         Sustained
16     beginning no later than 2012, the                                             Overruled
       Bank began to develop a plan
17     whereby it would use the equity in
       Coastal’ s property to cover both          Sham Affidavit.                    Sustained
18     debts - which was sufficient to cover                                         Overruled
       both the Coastal and CJ debt.”
19
       (Brower Supp. Decl., ¶ 26)
20
       ¶ 27: “Upon information and belief,        Lack of Personal                   Sustained
21     the Bank understood that Coastal           Knowledge/Speculation.             Overruled
       was dependent on the rental
22     payments it received from CJ to
       make its own loan payments to              Lack of Foundation.                Sustained
23     Coastal. Upon information and                                                 Overruled
       belief, the Bank decided to threaten
24     the ongoing viability of CJ, which
       would force Coastal to the                 Improper Hearsay Evidence.         Sustained
25     negotiating table and pledge its                                              Overruled
       property in support of the CJ loan.”
26
       (Brower Supp. Decl., ¶ 27)                 Sham Affidavit.                    Sustained
27                                                                                   Overruled
28
                                                   -18-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 18  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                               of 26

                                          AA Page 518
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 64 of 92




  1                      Evidence                          Objections                   Ruling
  2    ¶ 28: “Alternatively, upon                Lack of Personal                    Sustained
       information and belief, the Bank          Knowledge/Speculation.              Overruled
  3    believed that if it put CJ out of
       business, Coastal would no longer
  4    be able to make its own debt              Lack of Foundation.                 Sustained
       payments, and the Bank could force                                            Overruled
  5    a foreclosure of the Coastal
       property, make a credit bid at the
  6    foreclosure sale, and take the entire     Improper Hearsay Evidence.          Sustained
       equity upside of the Coastal property                                         Overruled
  7    for itself. Under this scenario, the
       Bank would receive sufficient funds
  8    to pay for the CJ debt, while still       Sham Affidavit.                     Sustained
       having all rights against CJ and the                                          Overruled
  9    guarantor – a tremendous windfall.”
10     (Brower Supp. Decl., ¶ 28)
11     ¶ 29: “Numerous internal Bank             Lack of Personal                    Sustained
       correspondence and documents              Knowledge/Speculation.              Overruled
12     corroborate the allegations of the
       Bank’s scheme…”
13                                               Lack of Foundation.                 Sustained
       (Brower Supp. Decl., ¶ 29)                                                    Overruled
14
15                                               Improper Hearsay Evidence.          Sustained
                                                                                     Overruled
16
17                                               Violates the Best Evidence          Sustained
                                                 Rule.                               Overruled
18
19                                               Sham Affidavit.                     Sustained
                                                                                     Overruled
20
       ¶ 29: “February 16, 2013: In              Lack of Personal                    Sustained
21     discussing a potential workout of         Knowledge/Speculation.              Overruled
       both the CJ and Coastal debt, Carrie
22     Lee of Union Bank noted that ‘my
       initial thought was to call the default   Lack of Foundation.                 Sustained
23     and forbear for a short period so Bob                                         Overruled
       Brower can look for a new bank ...
24     we may have to be a little tougher
       with this one.’ She continued by          Improper Hearsay Evidence.          Sustained
25     noting that ‘HOWEVER-problem                                                  Overruled
       #1, we don’t have docs. It will be a
26     little hard to call a default. Problem
       #2, we should play nice so we can         Violates the Best Evidence          Sustained
27     get him to cooperate with us on an        Rule.                               Overruled
       ABL audit because as of right now,
28     we don’t know the true value of our
                                                   -19-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 19  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 519
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 65 of 92




  1                      Evidence                            Objections                 Ruling
  2    collateral. (A true and correct copy        Sham Affidavit.                   Sustained
       of this correspondence is attached                                            Overruled
  3    hereto as Exhibit K.)
  4    (Brower Supp. Decl., ¶ 29, Ex. K)
  5    ¶ 29: “August 20, 2013: Union               Lack of Personal                  Sustained
       Bank began seeking ways to get              Knowledge/Speculation.            Overruled
  6    cross-guarantees, which “were
       sorely lacking at SBBT or the
  7    predecessor it acquired.” (A true           Lack of Foundation.               Sustained
       and correct copy of this                                                      Overruled
  8    correspondence is attached hereto as
       Exhibit L.)”
  9                                                Improper Hearsay Evidence.        Sustained
       (Brower Supp. Decl., ¶ 29, Ex. L)                                             Overruled
10
11                                                 Violates the Best Evidence        Sustained
                                                   Rule.                             Overruled
12
13                                                 Sham Affidavit.                   Sustained
                                                                                     Overruled
14
15     ¶ 29: “January 10, 2014: Carl               Lack of Personal                  Sustained
       Coleman of Union Bank proposed              Knowledge/Speculation.            Overruled
16     seeking to, in effect, consolidate the
       CJ and Coastal debts, by “load[ing]
17     up as much as sensible” on the              Lack of Foundation.               Sustained
       Coastal loan (secured by the real                                             Overruled
18     estate), with a much lower line of
       credit to CJ. One week later, Mr.
19     Coleman noted that “we continue to          Improper Hearsay Evidence.        Sustained
       try and find a solution to the airball                                        Overruled
20     with this borrower.” (A true and
       correct copy of this correspondence
21     is attached hereto as Exhibit M.)”          Violates the Best Evidence        Sustained
                                                   Rule.                             Overruled
22     (Brower Supp. Decl., ¶ 29, Ex. M)
23                                                 Sham Affidavit.                   Sustained
                                                                                     Overruled
24
25     ¶ 29: “January 15, 2014: Union              Lack of Personal                  Sustained
       Bank’s true intentions were                 Knowledge/Speculation.            Overruled
26     disclosed in a January 15, 2014
       email from Jaime Lontoc to Carl
27     Coleman: “If we extend the ABL as           Lack of Foundation.               Sustained
       is and give CCC time to find a take-                                          Overruled
28     out, I fear that it really may find a
                                                   -20-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 20  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                                of 26

                                          AA Page 520
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 66 of 92




  1                      Evidence                          Objections                   Ruling
  2    refi. If CCC does refi the $4,740M       Improper Hearsay Evidence.           Sustained
       in mortgages in 2014, a not                                                   Overruled
  3    impossible task at a 43% LTV, we
       are stuck with the CJ UCC debt of
  4    $4,850M ($3,820M bank balance).          Violates the Best Evidence           Sustained
       No lender will take out the CJ debt      Rule.                                Overruled
  5    because the margined collateral
       value is so low (read further below):
  6    We can mitigate this risk by             Sham Affidavit.                      Sustained
       including a negotiated required                                               Overruled
  7    paydown on the ABL line as a
       condition of the forbearance
  8    extension. As you mention ... there
       is plenty of equity ... so if they are
  9    really committed to making a deal
       work ... this should not be a
10     problem.” (A true and correct copy
       of this correspondence is attached
11     hereto as Exhibit N.)”
12     (Brower Supp. Decl., ¶ 29, Ex. N)
13     ¶ 29: “January 30. 2014: Union           Lack of Personal                     Sustained
       Bank: recognized that, while             Knowledge/Speculation.               Overruled
14     Coastal’s payments were current,
       “repayment is entirely dependent on
15     weak borrower CJ, the non-               Lack of Foundation.                  Sustained
       guarantor Operating Company.” In                                              Overruled
16     that same memo, Union Bank notes
       that the Coastal debt “and the related
17     debt, CJ, are exit credits. We hope      Improper Hearsay Evidence.           Sustained
       to secure all related debt with the                                           Overruled
18     CCC real estate and get cross
       guarantees.” (A true and correct
19     copy of this correspondence is           Violates the Best Evidence           Sustained
       attached hereto as Exhibit O.)”          Rule.                                Overruled
20
       (Brower Supp. Decl., ¶ 29, Ex. O)
21                                              Sham Affidavit.                      Sustained
                                                                                     Overruled
22
23     ¶ 29: “February 6, 2014: Carl            Lack of Personal                     Sustained
       Coleman of Union Bank noted:             Knowledge/Speculation.               Overruled
24     “looks like it’s hardball with
       Chateau Julien.” (A true and
25     correct copy of this correspondence      Lack of Foundation.                  Sustained
       is attached hereto as Exhibit P.)”                                            Overruled
26
       (Brower Supp. Decl., ¶ 29, Ex. P)
27                                              Improper Hearsay Evidence.           Sustained
                                                                                     Overruled
28
                                                   -21-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 21  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 521
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 67 of 92




  1                      Evidence                          Objections                   Ruling
  2    ¶ 29: “March 12. 2014: the “goal”        Lack of Personal                     Sustained
       of the bank’s proposal was to get as     Knowledge/Speculation.               Overruled
  3    much of the [CJ] debt loaded onto
       the winery property as possible.”
  4    An email that same day noted the         Lack of Foundation.                  Sustained
       following: “Please impress on all                                             Overruled
  5    the members of CCC that they need
       to look to help CJ, the source of
  6    cash flow that pays its mortgages,       Improper Hearsay Evidence.           Sustained
       because management will go down                                               Overruled
  7    difficult paths if there is no
       satisfactory resolution.” (A true
  8    and correct copy of this                 Violates the Best Evidence           Sustained
       correspondence is attached hereto as     Rule.                                Overruled
  9    Exhibit Q.)”
10     (Brower Supp. Decl., ¶ 29, Ex. Q.)
11     ¶ 29: “May 6. 2014: Union Bank           Lack of Personal                     Sustained
       again acknowledged that “debt            Knowledge/Speculation.               Overruled
12     service of the Coastal Cypress
       facilities are dependent on the lease
13     performance from CJ,” and if             Lack of Foundation.                  Sustained
       “Coastal Cypress begins to default                                            Overruled
14     on its debt service,” then Bank could
       foreclose on the properties. (A true
15     and correct copy of this                 Improper Hearsay Evidence.           Sustained
       correspondence is attached hereto as                                          Overruled
16     Exhibit R.)”
17     (Brower Supp. Decl., ¶ 29, Ex. R)
18     ¶ 30: “Beginning in 2012, Coastal        Lack of Personal                     Sustained
       began looking for a purchaser of the     Knowledge/Speculation.               Overruled
19     real property assets. By late 2014,
       Coastal had an offer of$13.5 million
20     for the real property assets. Upon       Lack of Foundation.                  Sustained
       information and belief, the                                                   Overruled
21     prospective purchaser was aware of
       the problems that Coastal and
22     Chateau Julien were having with          Improper Hearsay Evidence.           Sustained
       Union Bank, and revised their offer                                           Overruled
23     downwards, to a lowball offer of $12
       million. Because of the Bank’s
24     unlawful conduct in calling the loan     Improper Legal Opinion.              Sustained
       of CJ, and essentially preventing CJ                                          Overruled
25     from making rental payments to
       Coastal, Coastal had no choice but to
26     accept this low offer. If Coastal was    Sham Affidavit.                      Sustained
       not put in this situation by the                                              Overruled
27     unlawful conduct and scheming of
       the Bank, Coastal would not have
28
                                                   -22-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 22  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 522
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 68 of 92




  1                      Evidence                           Objections                   Ruling
  2    accepted this offer.”
  3    (Brower Supp. Decl., ¶ 30)
  4
  5 III.       OBJECTIONS TO DECLARATION OF WILFORD “BUTCH” LINDLEY
  6                      Evidence                            Objections                  Ruling
  7    ¶ 2: “Coastal Cypress was merged           Lack of Personal                     Sustained
       into Coastal Cypress Corporation           Knowledge/Speculation.               Overruled
  8    (“Delaware”) and new shares of
       stock were issued. Attached as
  9    Exhibit B is a true and correct copy       Lack of Foundation.                  Sustained
       of CCRS stock certificate in Coastal                                            Overruled
10     Delaware.”
11     (Lindley Decl., ¶ 2, Ex. B)                Improper Hearsay Evidence.           Sustained
                                                                                       Overruled
12
                                                  Violates the Best Evidence           Sustained
13                                                Rule.                                Overruled
14
                                                  Sham Affidavit.                      Sustained
15                                                                                     Overruled
16     ¶ 3: “CCRS did not pay cash for his        Lack of Personal                     Sustained
       shares. Rather, CCRS provided              Knowledge/Speculation.               Overruled
17     certain goods and services. For
       example, I had extensive
18     relationships in the wine industry in      Lack of Foundation.                  Sustained
       the local region and I knew of other                                            Overruled
19     wineries that were selling excess
       equipment that was needed by
20     Chateau Julien, Great American             Improper Hearsay Evidence.           Sustained
       Wineries, and Coastal Cypress                                                   Overruled
21     Corporation. I also had the required
       connections to have this equipment         Violates the Best Evidence           Sustained
22     installed. This equipment included         Rule.                                Overruled
       processing tanks and other
23     processing equipment. I have
       attached as Exhibit C a listing of
24     equipment provided to me by Bob            Sham Affidavit.                      Sustained
       Brower, the President of Coastal.”                                              Overruled
25
       (Lindley Decl., ¶ 3, Ex. C)
26
27
28
                                                    -23-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1      THE SUPPLEMENTAL
                                     Filed:              DECLARATION
                                            08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                        19:30:46   Page 23  SR., AND
                                      DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                              of 26

                                           AA Page 523
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 69 of 92




  1                      Evidence                           Objections                  Ruling
  2    ¶ 3: “I understand that Mr. Brower        Lack of Personal                     Sustained
       has indicated which pieces of             Knowledge/Speculation.               Overruled
  3    equipment were owned by which
       entity. I am without sufficient
  4    information to verify Mr. Brower’s        Lack of Foundation.                  Sustained
       representation. Nonetheless, I can                                             Overruled
  5    state that, where my name is listed
       next to certain equipment, I was in       Improper Hearsay Evidence.           Sustained
  6    fact involved in purchasing that                                               Overruled
       equipment (with the exception of the
  7    bridge crane on the second page,
       which I do not recall one way or the      Sham Affidavit.                      Sustained
  8    other).”                                                                       Overruled
  9    (Lindley Decl., ¶ 3)
10     ¶ 3: “In general, given my                Lack of Personal                     Sustained
       knowledge of the industry, when I         Knowledge/Speculation.               Overruled
11     came across equipment that I thought
       Mr. Brower could use at one of the
12     combined entities, I passed along the     Lack of Foundation.                  Sustained
       referral. I believe this was of                                                Overruled
13     significant benefit to each of the
       entities, including Coastal Cypress.
14     Much of my activity pre-dated the         Sham Affidavit.                      Sustained
       issuance of stock from Coastal to                                              Overruled
15     CCRS.”
16     ¶ 4: “I understand that Union Bank        Lack of Personal                     Sustained
       is questioning whether I acted in my      Knowledge/Speculation.               Overruled
17     capacity as a shareholder of Coastal
       Cypress. The answer is “yes.”
18     I attended and voted at two meetings      Lack of Foundation.                  Sustained
       of shareholders of Coastal Cypress.                                            Overruled
19     (True and correct copies of the
       Waiver of Notice and Consent to
20     Holding the Annual Meeting of the         Improper Hearsay Evidence.           Sustained
       Shareholders of Coastal Cypress                                                Overruled
21     Corporation for 1988 and 1989 are
       attached hereto as Exhibit D.)
22                                               Improper Legal Opinion.              Sustained
       (Lindley Decl., ¶ 4, Ex. D)                                                    Overruled
23
24                                               Violates the Best Evidence           Sustained
                                                 Rule.                                Overruled
25
26                                               Sham Affidavit.                      Sustained
                                                                                      Overruled
27
28
                                                   -24-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 24  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                             of 26

                                          AA Page 524
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 70 of 92




  1                      Evidence                            Objections                  Ruling
  2    ¶ 4: “I also was required to approve       Lack of Personal                     Sustained
       the merger of Coastal California into      Knowledge/Speculation.               Overruled
  3    Coastal Delaware. (Attached as
       Exhibit E is a true and correct copy
  4    of corporate actions signed by me on       Lack of Foundation.                  Sustained
       behalf of CCRS, in its capacity as                                              Overruled
  5    shareholder.)”
  6    (Lindley Decl., ¶ 4, Ex. E)                Improper Hearsay Evidence.           Sustained
                                                                                       Overruled
  7
  8
                                                  Improper Legal Opinion.              Sustained
  9                                                                                    Overruled
10
                                                  Violates the Best Evidence           Sustained
11                                                Rule.                                Overruled
12
                                                  Sham Affidavit.                      Sustained
13                                                                                     Overruled
14
      IV.      OBJECTIONS TO DECLARATION OF DAVID BALCH
15
                         Evidence                            Objections                  Ruling
16
       ¶ 2: “In response to the first set of      Lack of Personal                     Sustained
17     interrogatories, Ms. Brower testified      Knowledge/Speculation.               Overruled
       that she had a separate account at
18     Chase Bank until 2015 (response #2),
       and that the Brower Trust currently        Lack of Foundation.                  Sustained
19     had an account at Chase Bank                                                    Overruled
       (response #2). True and correct
20     copies of Ms. Brower’s Responses to
       Special Interrogatories and the            Improper Hearsay Evidence.           Sustained
21     Brower Trust’s Responses to Special                                             Overruled
       Interrogatories, are attached hereto as
22     Exhibits A and B.”
                                                  Violates the Best Evidence           Sustained
23     (Balch Decl., ¶ 2, Exs. A & B)             Rule.                                Overruled
24
                                                  Violates February 6, 2019            Sustained
25                                                Order.                               Overruled
26
                                                  Sham Affidavit.                      Sustained
27                                                                                     Overruled
28
                                                    -25-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2          PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1      THE SUPPLEMENTAL
                                     Filed:              DECLARATION
                                            08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                        19:30:46   Page 25  SR., AND
                                      DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                              of 26

                                           AA Page 525
        Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 71 of 92




  1                      Evidence                           Objections                  Ruling
  2    ¶ 3: “Ms. Brower could not locate         Lack of Personal                     Sustained
       documentation sufficient to identify      Knowledge/Speculation.               Overruled
  3    her personal account, but she did
       produce documentation sufficient to
  4    identify the Trust account. Attached      Lack of Foundation.                  Sustained
       as Exhibit C is a true and correct                                             Overruled
  5    copy of an email I sent to Isaiah
       Weedn, enclosing identifying
  6    information for the Trust’s bank          Improper Hearsay Evidence.           Sustained
       account.”                                                                      Overruled
  7
       (Balch Decl., ¶ 3, Ex. C)
  8                                              Violates the Best Evidence           Sustained
                                                 Rule.                                Overruled
  9
10                                               Violates February 6, 2019            Sustained
                                                 Order.                               Overruled
11
12                                               Sham Affidavit.                      Sustained
                                                                                      Overruled
13
14 Dated: August 21, 2019
15                                       SHEPPARD MULLIN RICHTER & HAMPTON LLP
16
17                                       By                    /s/ Isaiah Z. Weedn
18                                                            ISAIAH Z. WEEDN
                                                            MICHAEL M. LAUTER
19                                                           Attorneys for Plaintiff,
20                                                         MUFG UNION BANK, N.A.

21
22
23
24
25
26
27
28
                                                   -26-                         Case No. 17-ap-05044
      SMRH:4852-9731-0112.2         PLAINTIFF MUFG UNION BANK, N.A.’S EVIDENTIARY OBJECTIONS TO
Case: 17-05044         Doc# 117-1     THE SUPPLEMENTAL
                                    Filed:              DECLARATION
                                           08/21/19 Entered: 08/21/19OF  ROBERT BROWER,
                                                                       19:30:46   Page 26  SR., AND
                                     DECLARATIONS OF WILFORD “BUTCH” LINDLEY AND DAVID BALCH
                                              of 26

                                          AA Page 526
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 72 of 92

                                                                                               Entered on Docket
                                                                                               November 20, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                          The following constitutes the order of the Court.
                                             2                                            Signed: November 20, 2019
                                             3
                                             4                                            _________________________________________________
                                                                                          M. Elaine Hammond
                                                                                          U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                       UNITED STATES BANKRUPTCY COURT
                                             8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                 )   Case No. 15-50801 MEH
                                            10   In re                                           )
UNITED STATES BANKRUPTCY COURT




                                                                                                 )   Chapter 11
  for the Northern District of California




                                            11   Robert Brower, Sr.,                             )
                                                                                                 )
                                            12                              Debtor.              )
                                                                                                 )
                                            13                                                   )
                                                                                                 )
                                            14                                                   )
                                                                                                 )   Adv. No. 17-5044
                                            15   MUFG Union Bank, N.A.,                          )
                                                                                                 )
                                            16                             Plaintiff.            )
                                                                                                 )
                                            17   v.                                              )
                                                                                                 )
                                            18   Robert Brower, Sr., Patricia Brower,            )
                                                                                                 )   ORDER GRANTING IN PART AND
                                            19   Coastal Cypress Corporation, a                  )   DENYING IN PART MUFG UNION
                                                                                                 )   BANK, N.A.’S MOTION FOR SUMMARY
                                            20   California corporation, Coastal                 )   JUDGMENT
                                                                                                 )
                                            21   Cypress Corporation, a Delaware                 )
                                                                                                 )   Date: 09/09/19
                                            22   corporation, American Commercial                )   Time: 2:00 p.m.
                                                                                                 )   Ctrm: 11
                                            23   Properties, Inc., Anthony Nobles,               )
                                                                                                 )
                                            24   Wilfred “Butch” Lindley, Richard                )
                                                                                                 )
                                            25   Babcock, Patricia Brower Trust, and             )
                                                                                                 )
                                            26   DOES 1-50,                                      )
                                                                                                 )
                                            27                            Defendants.            )
                                            28

                                                                                           1


                                             Case: 17-05044      Doc# 124      Filed: 11/20/19       Entered: 11/20/19 15:42:10   Page 1 of 4


                                                                                     AA Page 527
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 73 of 92




                                            1            Plaintiff MUFG Union Bank, N.A.’s cross-motion for summary judgment (Dkt. # 108)
                                            2     came on for hearing September 9, 2019. Ori Katz and Isaiah Weedn appeared on behalf of
                                            3     Plaintiff. Cathleen Giovannini and Michael Vacchio appeared on behalf of Defendants.
                                            4            The court considered Plaintiff’s motion concurrently with the motion for summary
                                            5     judgment (Dkt. # 113) of Defendants Robert Brower, Sr. (“Debtor”), Patricia Brower, Coastal
                                            6     Cypress Corporation, a California corporation (“Coastal”), Coastal Cypress Corporation, a
                                            7     Delaware corporation (“Coastal DE”), American Commercial Properties, Inc. (“ACP”),
                                            8     Anthony Nobles, Wilfred “Butch” Lindley, Richard Babcock, and Patricia Brower Trust.
                                            9            The court having considered the motion papers of Plaintiff and Defendants, the
                                            10    oppositions, replies, and the arguments from counsel, issues a Memorandum Decision on
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11    Motions for Summary Judgment contemporaneously herewith. Good cause appearing, IT IS
                                            12    HEREBY ORDERED THAT, for the reasons stated in the Memorandum Decision,
                                            13           1. Plaintiff’s Motion for Summary Judgment is GRANTED IN PART:
                                            14                  a. As to Plaintiff’s First Claim:
                                            15                          i. The Coastal shares of Lindley and Babcock are void for lack of
                                            16                             consideration, pursuant to California Corporation Code § 409.
                                            17                         ii. 150,000 of the Coastal shares of Nobles are void for lack of
                                            18                             consideration, pursuant to California Corporation Code § 409.
                                            19                  b. As to Plaintiff’s Second Claim, Debtor owns 100% of ACP’s shares as
                                            20                      either his separate or community property.
                                            21                  c. As to Plaintiff’s Third Claim, the merger of Coastal into Coastal DE is
                                            22                      avoided pursuant to 11 U.S.C. § 549 as an unauthorized transfer of
                                            23                      Debtor’s assets without court authorization.
                                            24           2. Plaintiff’s Motion for Summary Judgment is DENIED IN PART:
                                            25                  a. As to Plaintiff’s First Claim:
                                            26                          i. The issue of whether 50,000 of the Coastal shares of Nobles are
                                            27                             void may not be resolved as a matter of law based on the presence
                                            28                             of genuine issues of material fact.

                                                                                             2


                                             Case: 17-05044       Doc# 124     Filed: 11/20/19      Entered: 11/20/19 15:42:10     Page 2 of 4


                                                                                  AA Page 528
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 74 of 92




                                             1                    ii. The issue of whether the Coastal shares of Patricia Brower are void
                                             2                       may not be resolved as a matter of law based on the presence of
                                             3                       genuine issues of material fact.
                                             4
                                             5                                 **END OF ORDER**
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                       3


                                             Case: 17-05044   Doc# 124   Filed: 11/20/19     Entered: 11/20/19 15:42:10      Page 3 of 4


                                                                            AA Page 529
                                             Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 75 of 92




                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                       4


                                             Case: 17-05044     Doc# 124   Filed: 11/20/19   Entered: 11/20/19 15:42:10   Page 4 of 4


                                                                            AA Page 530
                                                  Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 76 of 92

                                                                                                Entered on Docket
                                                                                                November 20, 2019
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                             The following constitutes the order of the Court.
                                             2                                               Signed: November 20, 2019
                                             3
                                             4                                               _________________________________________________
                                                                                             M. Elaine Hammond
                                                                                             U.S. Bankruptcy Judge
                                             5
                                             6                              UNITED STATES BANKRUPTCY COURT
                                             7                              NORTHERN DISTRICT OF CALIFORNIA
                                             8                                                   )   Case No. 15-50801 MEH
                                                   In re                                         )
                                             9                                                   )   Chapter 11
                                                   Robert S. Brower, Sr.,                        )
                                            10                                                   )
UNITED STATES BANKRUPTCY COURT




                                                                                                 )
  for the Northern District of California




                                            11                                                   )
                                                                                Debtor.          )
                                            12                                                   )
                                                                                                 )
                                            13                                                   )
                                                                                                 )   Adv. No. 17-5044
                                            14                                                   )
                                                   MUFG Union Bank, N.A.,                        )
                                            15                                                   )
                                                                              Plaintiff.         )
                                            16                                                   )
                                                   v.                                            )
                                            17                                                   )
                                                   Robert Brower, Sr., Coastal Cypress           )   MEMORANDUM DECISION ON
                                            18                                                   )   MOTIONS FOR SUMMARY JUDGMENT
                                                   Corporation, a California corporation,        )
                                            19                                                   )
                                                   Wilfred “Butch” Lindley, Patricia             )
                                            20                                                   )   Date: 09/09/19
                                                   Brower, American Commercial                   )   Time: 2:00 p.m.
                                            21                                                   )   Ctrm: 11
                                                   Properties, Inc., Anthony Nobles,             )
                                            22                                                   )
                                                   Richard Babcock, Patricia Brower              )
                                            23                                                   )
                                                   Trust, and Coastal Cypress                    )
                                            24                                                   )
                                                   Corporation, a Delaware corporation,          )
                                            25                                                   )
                                                                             Defendants.         )
                                            26                                                   )
                                                                                                 )
                                            27
                                            28




                                                 Case: 17-05044     Doc# 123       Filed: 11/20/19   Entered: 11/20/19 15:40:35       Page 1 of
                                                                                                17

                                                                                       AA Page 531
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 77 of 92




                                             1             MUFG Union Bank, N.A. (“Plaintiff”) and Robert Brower, Sr., Patricia Brower,
                                             2     Coastal Cypress Corporation, a California corporation, Coastal Cypress Corporation, a
                                             3     Delaware corporation, American Commercial Properties, Inc., Anthony Nobles, Wilfred
                                             4     “Butch” Lindley, Richard Babcock, and Patricia Brower Trust (collectively, “Defendants”)
                                             5     brought cross-motions for summary judgment (Dkt. #108, #113). The matters were heard
                                             6     September 9, 2019. Ori Katz and Isaiah Weedn appeared on behalf of Plaintiff. Cathleen
                                             7     Giovannini and Michael Vacchio appeared on behalf of Defendants. Following the hearing,
                                             8     the matter was taken under submission. As explained below, the parties’ motions for
                                             9     summary judgment are denied in part and granted in part.
                                            10             This court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Venue is proper pursuant to 28 U.S.C. § 1408.
                                            12     This decision constitutes the court’s findings of fact and conclusions of law in accordance
                                            13     with Federal Rule of Bankruptcy Procedure 7052.
                                            14     Background
                                            15             Robert Brower (“Brower”) and Patricia Brower (“Patty”) married in 1980. Brower
                                            16     founded Coastal Cypress Corporation (“Coastal”) as a California corporation in 1982.
                                            17     Coastal initially issued 105,000 shares of stock that year: 80,000 shares to Brower and 25,000
                                            18     shares to Patty. In 1984, Patty received an additional 125,000 shares of Coastal stock. The
                                            19     125,000 shares were subsequently placed in Patty’s trust (“Patty Trust”) after its creation in
                                            20     2015.
                                            21             Until 2015, Coastal owned the real property at 8890 and 8940 Carmel Valley Road in
                                            22     Carmel, California (the “Wine Estate”), a roughly 16-acre estate that included a wine tasting
                                            23     room, wine production facility, barrel aging room, offices, outdoor event venues, and
                                            24     vineyards. Brower oversaw the Wine Estate for decades as President of Chateau Julien, Inc.
                                            25     (“CJ”), Great American Wineries, Inc., and Coastal.
                                            26             In 1987, Coastal issued 335,000 shares to Chualar Canyon Ranch Supply, a company
                                            27     owned by Wilfred “Butch” Lindley. Lindley provided goods and services in exchange for the
                                            28




                                                 Case: 17-05044      Doc# 123      Filed: 11/20/19    Entered: 11/20/19 15:40:35        Page 2 of
                                                                                                17

                                                                                    AA Page 532
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 78 of 92




                                             1     shares. In 2011, Coastal further issued 50,000 shares to Richard Babcock and 200,000 shares
                                             2     to Anthony Nobles, who paid a combined $250,000 for the shares.
                                             3               Brower formed American Commercial Properties, Inc. (“ACP”) in 1983. Brower
                                             4     asserts that on November 8, 2000, he gifted all of the ACP stock to Patty. Patty later
                                             5     transferred ownership of the ACP shares into the Patty Trust.
                                             6               In 2017, two years after Brower filed for bankruptcy, Coastal executed a merger
                                             7     (“Coastal Merger”) and transformed from a California corporation to a Delaware corporation.
                                             8     Defendants exchanged their shares in the California corporation for new shares in the
                                             9     Delaware corporation.
                                            10     Legal Standard
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11               Through the motions for summary judgment, Plaintiff seeks to establish that Coastal
                                            12     and ACP are solely the property of Brower’s bankruptcy estate. Defendants seek to establish
                                            13     that Lindley, Babcock, and Nobles own collectively 63% of Coastal, and that Patty and the
                                            14     Patty Trust own 13% of Coastal and 100% of ACP.
                                            15               Federal Rule of Civil Procedure 56, made applicable through Federal Rule of
                                            16     Bankruptcy Procedure 7056, states that summary judgment shall be granted if the movant
                                            17     shows that there is no genuine dispute as to any material fact and the movant is entitled to
                                            18     judgment as a matter of law. A fact is material if it might affect the outcome of a proceeding
                                            19     under the governing substantive law. In a motion for summary judgment, the moving party
                                            20     bears the initial burden of persuasion in demonstrating that no issues of material fact exist.
                                            21     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986). A genuine issue of material fact
                                            22     exists when the trier of fact could reasonably find for the non-moving party. Id. at 248. The
                                            23     court may consider pleadings, depositions, answers to interrogatories and any affidavits.
                                            24     Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In determining whether the movant has
                                            25     met its burden, the court should consider all reasonable inferences in a light most favorable to
                                            26     the non-movant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
                                            27     (1986).
                                            28




                                                 Case: 17-05044        Doc# 123     Filed: 11/20/19    Entered: 11/20/19 15:40:35        Page 3 of
                                                                                                 17

                                                                                     AA Page 533
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 79 of 92




                                             1     Analysis
                                             2            A. Lindley, Babcock, and Nobles’ Coastal Shares
                                             3             Plaintiff argues that Lindley, Babcock, and Nobles did not provide consideration for
                                             4     their Coastal shares, and as a result, their interests in Coastal should be deemed void.
                                             5     Defendants assert Coastal received consideration in exchange for issuance of the stock.
                                             6     Specifically, Defendants assert they provided consideration for their shares in Coastal, the
                                             7     California corporation and these interests were subsequent consideration for Coastal, the
                                             8     Delaware corporation. Here, the court analyzes the issuance of Coastal stock prior to the
                                             9     Coastal Merger.
                                            10            Pursuant to California Corporations Code § 409(a), a corporation may issue shares for
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     consideration in the form of:
                                            12        •   money paid,
                                            13        •   labor done,
                                            14        •   services actually rendered to the corporation or for its benefit or in its formation or
                                            15            reorganization,
                                            16        •   debts or securities canceled, and
                                            17        •   tangible or intangible property actually received either by the issuing corporation or by
                                            18            a wholly owned subsidiary.
                                            19            Neither promissory notes of the purchaser (unless otherwise permitted) nor future
                                            20     services may be consideration for shares. Cal. Corp. Code § 409(a). The consideration is
                                            21     determined by the board of directors, or by the shareholders if the articles so provide. Cal.
                                            22     Corp. Code § 409(e). If the consideration is anything other than money for which the shares
                                            23     are issued, the board of directors must state by resolution its determination of the
                                            24     consideration’s fair value to the corporation in monetary terms. Cal. Corp. Code § 409(e).
                                            25     Shares issued by a corporation without having received consideration in return are void. See
                                            26     Cortelyou v. Imperial Land Co., 156 Cal. 373, 376 (1909).
                                            27            The undisputed facts are that (1) Lindley provided services for his shares, and (2)
                                            28     Babcock and Nobles paid a combined $250,000 for their shares, of which $240,000 was paid




                                                 Case: 17-05044      Doc# 123      Filed: 11/20/19     Entered: 11/20/19 15:40:35         Page 4 of
                                                                                                17

                                                                                     AA Page 534
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 80 of 92




                                             1     directly into Robert and Patty Brower’s joint bank account and $10,000 was paid directly to
                                             2     CJ. The parties dispute the flow of funds after these initial payments. The issue for the court
                                             3     is whether these transactions satisfy the statutory requirement for issuance of stock.
                                             4     Lindley Shares
                                             5            Lindley asserts that he provided goods and services for the benefit of Coastal in the
                                             6     1980’s as consideration for his shares. Specifically, Lindley contends that: (1) he provided
                                             7     grape crops to be used in the production of wine; (2) he assisted Coastal and CJ in CJ’s efforts
                                             8     to lease land, grow grapes and produce wine; (3) through his network in the wine industry he
                                             9     helped obtain and install necessary equipment; and (4) due to his reputation in the wine
                                            10     industry, he lent credibility to Coastal and CJ.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11            As an initial matter, the issuance of shares to Lindley did not satisfy the requirements
                                            12     of Cal. Corp. Code § 409(e). Coastal’s board was required to determine the fair value of
                                            13     Lindley’s non-monetary consideration and state its determination by board resolution.
                                            14     Lindley provided no evidence that this occurred.
                                            15            Additionally, Lindley’s position is inconsistent with the business operations. It is
                                            16     undisputed that Coastal owned the land upon which the Wine Estate was located. Great
                                            17     American Wineries, Inc. made the wine and CJ sold the wine on Coastal’s property. Coastal
                                            18     neither sold nor produced wine. As such, it had no need for wine-making equipment. Even
                                            19     supposing that Coastal owned wine-making equipment, the benefit derived from mere
                                            20     ownership of such equipment was tangential at best.
                                            21            On the evidence presented, the court finds that the services provided by Lindley did
                                            22     not provide consideration to or for the benefit of Coastal.
                                            23     Nobles Shares
                                            24            In January 2011, Nobles paid $200,000 into the Browers’ joint account. Nobles
                                            25     maintains that his $200,000 payment to Brower was consideration for the Coastal shares
                                            26     because $50,000 was promptly deposited into Coastal’s bank account, and the remaining
                                            27     $150,000 was loaned from Coastal to CJ. The loan was booked on Coastal’s general ledger as
                                            28     an account receivable, and in 2015, Coastal received a tax break when this account receivable




                                                 Case: 17-05044      Doc# 123      Filed: 11/20/19     Entered: 11/20/19 15:40:35           Page 5 of
                                                                                                17

                                                                                     AA Page 535
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 81 of 92




                                             1     was written off as “bad debt.” Plaintiff opposes the designation of the $150,000 payment as a
                                             2     Coastal loan, because the money flowed to CJ from the Browers’ account.
                                             3              There is no support for the argument that the $200,000 paid to Brower was “money
                                             4     paid” to Coastal. Nobles asserts that the $150,000 loan is on Coastal’s books as “paid in
                                             5     capital,” but this is not evidence of “money paid” where the facts establish that the funds
                                             6     never reached Coastal. Cal. Corp. Code § 409(a) recognizes money paid to the issuing
                                             7     corporation or a wholly owned subsidiary. CJ is not a subsidiary. Further, a tax write-off
                                             8     does not fit within any category of consideration authorized by § 409(a). The tax write-off
                                             9     did not occur until four years after the stock was issued. It is therefore equivalent to a
                                            10     promissory note or future service—both of which are expressly prohibited as consideration.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     The undisputed facts establish that the funds supposedly “loaned” to CJ and later applied as a
                                            12     tax write-off do not satisfy § 409(a)’s requirements.
                                            13              Nobles asserts for the first time in the Opposition to Plaintiff’s motion for summary
                                            14     judgment that $50,000 of the $200,000 wired on January 31, 2011 was subsequently
                                            15     transferred to Coastal. Support for this assertion is provided in the Supplemental Declaration
                                            16     of Robert Brower (#116-1, ¶17). Brower states therein that $50,000 of the funds received
                                            17     from Nobles was transferred by check from Brower’s joint account to Coastal. Attached to
                                            18     the declaration is a February 11, 2011 transaction report for the joint account. This report
                                            19     evidences receipt of $200,000 from “ORG TECHNOS DEVELOPMENT LLC” on January
                                            20     31, 2011. Fourteen transactions later, on February 4, 2011, check number 4898, in the
                                            21     amount of $50,000, is posted. A copy of this check, made payable to Coastal Cypress
                                            22     Corporation, is provided with the February 28, 2011 statement.
                                            23              Plaintiff objected to the Brower Supplemental Declaration ¶17 on numerous grounds.
                                            24     The bank statements provided in support of this paragraph, Exhibits I and J, lack foundation
                                            25     as Brower has not properly authenticated them, and as such they offer improper hearsay. As a
                                            26     result, this testimony and bank statements are not sufficient to establish on summary judgment
                                            27     that funds received from Nobles were subsequently transferred to Coastal as money paid for
                                            28     stock.




                                                 Case: 17-05044       Doc# 123      Filed: 11/20/19    Entered: 11/20/19 15:40:35         Page 6 of
                                                                                                 17

                                                                                     AA Page 536
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 82 of 92




                                            1             Further, the bank statements raise additional questions not addressed by the parties. In
                                            2      order to determine whether money was paid by Nobles for the Coastal shares the transferor of
                                            3      the $200,000 needs to be identified. Assuming the funds were provided by Nobles, what is
                                            4      the effect of the funds having been commingled with Brower’s personal funds? Is tracing
                                            5      appropriate, and if so, what methodology should be applied?
                                            6             As a result, no consideration was provided for 150,000 of Nobles’ shares and the
                                            7      question of whether Nobles paid $50,000 for Coastal shares is not appropriate for resolution
                                            8      on summary judgment.
                                            9      Babcock Shares
                                            10            Babcock and Nobles paid a total of $50,000 for Babcock’s shares, $10,000 by
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     Babcock and $40,000 by Nobles. Babcock’s $10,000 payment went directly into CJ’s
                                            12     account; Nobles’ $40,000 payment went into the Browers’ joint account. Babcock and
                                            13     Nobles assert that the $40,000 paid to Brower satisfied a loan Brower previously made to
                                            14     Coastal.
                                            15            No portion of the $50,000 was received by Coastal, thus, no money was paid to
                                            16     Coastal. Cancellation of debts or securities is recognized as consideration, but the debt or
                                            17     claim against the corporation must be relinquished by the purchaser as consideration for the
                                            18     shares. See 15 Cal. Jur. 3d Corporations § 140 (“‘Debts or securities canceled,’ as acceptable
                                            19     consideration for the issuance of shares, clearly means a debt or claim against the corporation
                                            20     that the subscriber or purchaser relinquishes as consideration for the shares.”); see also Reed
                                            21     v. Norman, 41 Cal. 2d 17 (1953). As Nobles’ payment was made to satisfy a claim held by
                                            22     Robert Brower, rather than a claim held by Nobles, the alleged $40,000 loan payment is not
                                            23     recognized as a cancellation of debts or securities for purposes of § 409(a). Further, as with
                                            24     Lindley, Coastal’s board failed to determine and state the fair value of the cancellation of
                                            25     indebtedness as required by § 409(e).
                                            26            As such, the funds provided by Babcock do not satisfy § 409’s requirements for
                                            27     consideration provided to Coastal.
                                            28




                                                 Case: 17-05044      Doc# 123      Filed: 11/20/19     Entered: 11/20/19 15:40:35        Page 7 of
                                                                                                17

                                                                                    AA Page 537
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 83 of 92




                                             1     “Bona Fide Purchaser” Defense
                                             2            Lindley, Babcock, and Nobles argue that, even in the absence of sufficient
                                             3     consideration, the “bona fide purchaser” defense applies to preserve their shareholder status.
                                             4     Defendants rely on Cortelyou v. Imperial Land Co., 156 Cal. 373 (1909) and Michaels v. Pac.
                                             5     Soft Water Laundry, 104 Cal. App. 349 (Ct. App. 1930).
                                             6            Cortelyou concerned a corporate stock purchase from a general manager, a third-party
                                             7     purchaser whose rights in the shares were at issue. The court upheld Cortelyou’s stock
                                             8     purchase on the basis that a subsequent bona fide purchaser should not have his shareholder’s
                                             9     rights hindered if a prior transaction was invalid for lack of consideration. The court found
                                            10     Cortelyou “a shareholder to the extent of his purchase.” Cortelyou, 156 Cal. at 376. The
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     presupposition that Cortelyou paid consideration for the shares was never questioned.
                                            12     Cortelyou is distinguishable on the basis the shareholder was a purchaser for value from a
                                            13     prior shareholder. Here, Lindley, Babcock, and Nobles received initial stock issuances from
                                            14     the corporation. Accordingly, Cortelyou does not support Defendants’ position.
                                            15            In Michaels, two director-stockholders sought to cancel the fraudulent sale of
                                            16     corporate treasury stock after the stock was transferred to a good faith purchaser. The court
                                            17     denied this attempt, because the equities of the case did not favor a corporation benefitting
                                            18     from its own misrepresentation and fraud. Further, this case did not address whether
                                            19     consideration was provided as it was undisputed that it was. Here, Defendants do not allege
                                            20     fraud or misrepresentation on Coastal’s part which would justify upholding an otherwise
                                            21     invalid transaction. Michaels is therefore inapplicable.
                                            22            As such, the “bona fide purchaser” defense does not apply. There being no genuine
                                            23     dispute as to the material facts, Plaintiff’s request for summary judgment that Lindley and
                                            24     Babcock do no hold valid interests in Coastal is granted and Defendants’ request is denied.
                                            25     There being a genuine dispute as to $50,000 of Nobles’ payment to Brower, both parties’
                                            26     requests for summary judgment as to Nobles’ interest in Coastal is denied.
                                            27
                                            28




                                                 Case: 17-05044      Doc# 123      Filed: 11/20/19    Entered: 11/20/19 15:40:35        Page 8 of
                                                                                                17

                                                                                    AA Page 538
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 84 of 92




                                             1            B. Patty’s Coastal Shares
                                             2            Plaintiff argues that Patty’s Coastal shares are either void for lack of consideration or
                                             3     are community property, and either way are an asset of Brower’s bankruptcy estate. Patty
                                             4     asserts that she purchased the Coastal shares using separate assets and the shares are her
                                             5     separate property.
                                             6            “Except as otherwise provided by statute, all real and personal property, wherever it is
                                             7     located, acquired by a married person during the marriage while the person is domiciled in
                                             8     California is community property.” Cal. Fam. Code § 760. The interests of each spouse in
                                             9     community property during the marriage are present, existing, and equal interests. Cal. Fam.
                                            10     Code § 751. Neither spouse has any interest in the separate property of the other spouse. Cal.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     Fam. Code § 752. But the general presumption of community property is rebuttable. See
                                            12     Marriage of Ciprari, 32 Cal. App. 5th 83, 91 (Ct. App. 2019). The party contesting
                                            13     community property bears the burden of proof in rebutting the presumption by a
                                            14     preponderance of the evidence. In re Marriage of Foley, 189 Cal. App. 4th 521, 527 (Ct.
                                            15     App. 2010). Virtually any credible evidence may be used to overcome the presumption. For
                                            16     example, tracing the assets to a separate property source, showing an agreement or clear
                                            17     understanding between the spouses regarding ownership status, and presenting evidence that
                                            18     the item was acquired as a gift can be sufficient to rebut the presumption. In re Marriage of
                                            19     Haines, 33 Cal. App. 4th 277, 291 (Ct. App. 1995).
                                            20            Separate property may be acquired during the marriage by gift, devise, bequest, or
                                            21     descent; as rents, issues, and profits of separate property; or as property acquired with
                                            22     separate property funds or proceeds. See Cal. Fam. Code § 770(a). Property may also
                                            23     transmute from community to separate, by written agreement of the spouses, either before or
                                            24     after marriage and while living together. Cal. Fam. Code § 850.
                                            25              In support of her position that the Coastal stock was purchased with her separate
                                            26     assets, Patty relies on (i) the Coastal stock certificate bearing Patty’s name and showing the
                                            27     number of shares issued, (ii) Brower’s declaration that Patty had $515,000 worth of separate
                                            28     property when they married, and that she paid for the shares using her separate property, (iii)




                                                 Case: 17-05044      Doc# 123      Filed: 11/20/19     Entered: 11/20/19 15:40:35        Page 9 of
                                                                                                17

                                                                                    AA Page 539
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 85 of 92




                                            1     the declaration of her attorney David Balch that Patty disclosed a personal bank account in her
                                            2     discovery responses, and (v) the 1980 premarital agreement between Brower and Patty
                                            3     (“Premarital Agreement”).
                                            4            In exchange for Patty’s being excused from deposition, an order was entered
                                            5     precluding Patty from “offering any testimony at trial, directly or indirectly through discovery
                                            6     responses or by an expert’s reliance upon her testimony . . .” (Dkt# 104). Balch’s declaration
                                            7     is a direct violation of this order and disregarded. Plaintiff also asserted an evidentiary
                                            8     objection to Brower’s declaration on the basis that it is inadmissible on multiple grounds. In
                                            9     response, Brower asserted his testimony was based on his personal knowledge as Coastal’s
                                            10    chief executive officer. Upon review of Plaintiff’s objection, the court overrules it and finds
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11    Brower’s declaration admissible.
                                            12           Under § 409(a), corporate stock cannot be validly issued without consideration.
                                            13    Money paid directly to the issuing corporation is an accepted form of consideration pursuant
                                            14    to § 409(a). Patty asserts the Coastal stock was purchased with her separate property.
                                            15    However, neither the stock certificate nor the premarital agreement evidence that money was
                                            16    paid for the shares. Further, while Brower’s declaration is admissible, the credibility of his
                                            17    testimony requires evaluation at an evidentiary hearing. As such, the validity of Patty’s
                                            18    receipt of stock in Coastal cannot be resolved on summary judgment.
                                            19           In the interest of judicial efficiency, the court also addresses Patty’s argument
                                            20    regarding the Premarital Agreement. Patty asserts that the Premarital Agreement mandates
                                            21    that all property acquired during marriage is separate property; hence, the Coastal shares she
                                            22    acquired are her separate property. Under California law, premarital agreements or marital
                                            23    property agreements may alter the statutory property rights of spouses. Cal. Fam. Code
                                            24    § 1500. The Premarital Agreement stipulates that all property owned or acquired by the
                                            25    spouses is separate property notwithstanding community property laws. Hence, if Patty
                                            26    establishes that she provided consideration from separate property for the Coastal stock, then
                                            27    the stock will also be her separate property.
                                            28




                                             Case: 17-05044        Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35             Page 10 of
                                                                                              17

                                                                                    AA Page 540
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 86 of 92




                                            1            As the consideration provided by Patty for Coastal stock is subject to a genuine issue
                                            2     of material fact, summary judgment is denied as to both parties’ motions.
                                            3            C. Patty’s ACP Shares
                                            4            The Browers argue that the ACP shares were validly transmuted from Brower’s
                                            5     separate property to Patty’s separate property.
                                            6            Plaintiff disputes that the ACP shares were Brower’s separate property because they
                                            7     were acquired during the Browers’ marriage. Regardless of whether the shares are
                                            8     community property, Plaintiff argues that the November 2000 transfer did not change the
                                            9     character of the stock or eliminate Brower’s ownership interest therein.
                                            10           Married persons may by agreement or transfer, with or without consideration,
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11    transmute community property to separate property, or transmute the separate property of one
                                            12    spouse to separate property of the other spouse. Cal. Fam. Code § 850. A transmutation of
                                            13    real or personal property is not valid unless made in writing by an express declaration that is
                                            14    made, joined in, consented to, or accepted by the spouse whose interest in the property is
                                            15    adversely affected. Cal. Fam. Code § 852.
                                            16           To qualify as an “express declaration,” the writing must contain language which
                                            17    expressly states that the characterization or ownership of the property is being changed. In re
                                            18    Marriage of Valli, 58 Cal. 4th 1396, 1400 (2014) (citing Estate of MacDonald, 51 Cal. 3d
                                            19    262, 272 (1990)) 1. The declaration must also include “a clear and unambiguous expression of
                                            20    intent to transfer an interest in the property.” Estate of Bibb, 87 Cal. App. 4th 461, 468 (Ct.
                                            21    App. 2001).
                                            22           While the statute does not require any particular words of transmutation, Estate of
                                            23    MacDonald, 51 Cal. 3d at 273, courts more frequently find that an “express declaration” is
                                            24    present when the writing at issue is within a formally drafted document such as a deed or
                                            25    contract. See Estate of Bibb, 87 Cal. App. 4th at 462 (grant deed conveying real property
                                            26
                                            27    1
                                                   Estate of MacDonald referred to Civil Code § 5110.730 which became Family Code § 852
                                                  in 1992. An analysis of § 5110.730 is for all intents and purposes identical to an analysis of
                                            28    § 852.



                                             Case: 17-05044        Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35            Page 11 of
                                                                                              17

                                                                                   AA Page 541
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 87 of 92




                                            1     from one spouse to both spouses as joint tenants was an “express declaration”); In re
                                            2     Marriage of Lund, 174 Cal. App. 4th 40, 51 (Ct. App. 2009) (“Agreement to Establish
                                            3     Interest in Property” unambiguously effected a transmutation of a spouse’s separate property
                                            4     into community property); In re Marriage of Holtemann, 166 Cal. App. 4th 1166, 1172 (Ct.
                                            5     App. 2008) (transmutation agreement and trust which stated that the spouse’s property was
                                            6     “hereby transmuted from his separate property to the community property” was sufficient for
                                            7     valid transmutation).
                                            8            Conversely, when such formality is lacking, courts find that an “express declaration”
                                            9     is not established. See In re Marriage of Barneson, 69 Cal. App. 4th 583, 591 (Ct. App.
                                            10    1999) (husband’s written instructions to “transfer” stock into his spouse’s name was not an
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11    expression that ownership of the property was being changed); In re Marriage of Leni, 144
                                            12    Cal. App. 4th 1087, 1096 (Ct. App. 2006) (escrow instructions that community proceeds of a
                                            13    house sale were to be split “50/50” did not expressly declare that the character of the property
                                            14    was being changed); Estate of Petersen, 28 Cal. App. 4th 1742, 1744 (Ct. App. 1994) (mere
                                            15    reference of a joint tenancy on an account statement was insufficient for transmutation).
                                            16           The Browers rely on the following writings: (i) a gift card that reads “ACP is now
                                            17    yours,” (ii) a signed note that includes the statement “I am proud to give you all my interest in
                                            18    that company to do as you choose,” and (iii) a stock transfer.
                                            19           Plaintiff objected to the signed note as inadmissible based on Defendants’ inability to
                                            20    produce the original, and suspicious circumstances surrounding the production of the
                                            21    document. 2 Patty’s counsel conceded at the hearing that the signed note is inadmissible.
                                            22           Brower also submitted declarations of his intent to transfer property to supplement the
                                            23    writings provided. In enacting the writing requirement of § 852, the Legislature intended to
                                            24    enable courts to validate transmutations without resort to extrinsic evidence. See Estate of
                                            25
                                                  2
                                                    Federal Rule of Evidence 1002 provides that “[a]n original writing, recording, or photograph
                                            26
                                                  is required in order to prove its content unless these rules or a federal statute provides
                                            27    otherwise.” A duplicate is inadmissible if a genuine question is raised about the original’s
                                                  authenticity or the circumstances make it unfair to admit the duplicate. Federal Rule of
                                            28    Evidence 1003.



                                             Case: 17-05044        Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35            Page 12 of
                                                                                              17

                                                                                   AA Page 542
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 88 of 92




                                            1     MacDonald, 51 Cal. 3d at 272. Accordingly, Brower’s declarations are not considered in the
                                            2     analysis.
                                            3            In reviewing the remaining writings, the court finds that the gift card “ACP is now
                                            4     yours” may be interpreted in several ways. On that basis, it is analogous to the informal
                                            5     written instructions found in Barneson and Leni. While the card could indicate Brower’s
                                            6     intent to transfer the property, it does not expressly provide that the characterization or
                                            7     ownership of the property is changed. The mere intent to transfer property is not enough for
                                            8     valid transmutation without a clear expression that the spouse’s interest in the property is
                                            9     being changed. See In re Marriage of Barneson, 69 Cal. App. 4th at 590 (“Transfer is clearly
                                            10    not synonymous with transmutation.”).
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11           Nor does the stock transfer provide an “express declaration” sufficient for
                                            12    transmutation. The share certificates were endorsed to Patty by Brower, but the mere act of
                                            13    transferring shares does not express an intent to change the character or ownership of the
                                            14    property. See In re Marriage of Barneson, 69 Cal. App. 4th at 590 (placement of stock
                                            15    belonging to one spouse in the stock brokerage account of the other spouse was not sufficient
                                            16    to establish a transmutation); Estate of Bibb, 87 Cal. App. 4th at 469 (DMV printout reflecting
                                            17    the re-registration of an automobile in the name of one spouse to the name of either spouse
                                            18    did not show intent to transmute).
                                            19            In sum, neither the gift card nor share certificate establish transmutation of property
                                            20    of Brower’s separate property to Patty’s separate property, or transmutation of community
                                            21    property to Patty’s separate property. There is no material fact in dispute as to the writings
                                            22    considered or the existence of other writings. As such, the court finds Plaintiff is entitled to
                                            23    summary judgment that the ACP shares are property of Brower’s bankruptcy estate (either as
                                            24    his separate or community property), and the request of Patty and Patty Trust for summary
                                            25    judgment is denied.
                                            26           D. Whether Plaintiff’s claims are time-barred.
                                            27           California Civil Procedure Code § 338(a) provides a three-year statute of limitations
                                            28    for bringing “[a]n action upon a liability created by statute, other than a penalty or forfeiture.”




                                             Case: 17-05044         Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35             Page 13 of
                                                                                               17

                                                                                    AA Page 543
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 89 of 92




                                            1     Defendants assert this statute bars Plaintiff’s claims. Plaintiff, in response, maintains that the
                                            2     transfers did not occur for failure to satisfy the requirements set by Corp. § 409, and therefore
                                            3     Civ. Proc. § 338(a) does not apply.
                                            4              In reviewing these issues, other bankruptcy courts have held that the court may
                                            5     determine that certain property belongs to the bankruptcy estate notwithstanding time
                                            6     limitations under state law. In re Blasingame, 598 B.R. 864, 875 (6th Cir. BAP 2019).
                                            7     Defendants assert that Blasingame does not apply to this case, because Plaintiff seeks
                                            8     affirmative relief to void the shares, contrary to mere declaratory relief. Defendants are
                                            9     incorrect. Plaintiff does not seek to void the alleged stock transfers. Rather, Plaintiff seeks a
                                            10    finding that no transfers occurred at all. This is a determination the court may make at any
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11    time. Further, this court ruled as such in denying Defendants’ motion to dismiss the adversary
                                            12    proceeding on October 3, 2017 (Dkt. #36). In that motion, Defendants asserted that Plaintiff’s
                                            13    request for declaratory relief was a disguised avoidance action pursuant to 11 U.S.C. § 548
                                            14    (Dkt. #13). This argument was rejected on the basis that Plaintiff’s claims only sought
                                            15    declaratory relief (Dkt. #36). As such, the law of the case doctrine requires the same result
                                            16    here unless: “(1) the decision is clearly erroneous and its enforcement would work a manifest
                                            17    injustice, (2) intervening controlling authority makes reconsideration appropriate, or (3)
                                            18    substantially different evidence was adduced at a subsequent trial.” In re Rainbow Magazine,
                                            19    Inc., 77 F.3d 278, 281 (9th Cir. 1996). Defendants presented no evidence of an exception that
                                            20    would prevent application of the law of the case.
                                            21             As a result, Plaintiff’s claims are not time-barred.
                                            22             E. Whether the Coastal Merger should be avoided.
                                            23             Bankruptcy Code § 549 provides that a trustee may avoid a transfer of property of the
                                            24    estate that (1) occurs after the commencement of the case and (2) is not authorized by the
                                            25    court. Plaintiff asserts that the 2017 Coastal Merger transaction should be avoided, because it
                                            26    is an unauthorized post-petition transfer to the extent Coastal is part of Brower’s bankruptcy
                                            27    estate. Defendants assert the merger cannot be unwound because their Coastal shares are
                                            28    valid.




                                             Case: 17-05044          Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35            Page 14 of
                                                                                                17

                                                                                     AA Page 544
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 90 of 92




                                            1            After application of the issues decided herein, the shares are allocated as follows:
                                            2            •   Brower: 230,000 Coastal shares
                                            3            •   Patty (through Patty Trust): 125,000 Coastal shares (subject to further
                                            4                proceedings)
                                            5            •   Nobles: 50,000 Coastal shares (subject to further proceedings)
                                            6            Brower owned at least 57% of Coastal at the time of the Coastal Merger. This
                                            7     percentage may increase upon determination of Patty and Nobles’ shares. But it is undisputed
                                            8     that the Coastal Merger was executed after the filing of Brower's bankruptcy petition. Brower
                                            9     owned more than 50% of Coastal at the time of the merger. As such, § 549 was violated by
                                            10    merger of Brower’s interest in Coastal a new entity post-petition, without court authorization
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11    and in a manner not otherwise allowed by the Bankruptcy Code.
                                            12           Plaintiff’s request for summary judgment is granted.
                                            13           F. Whether Plaintiff’s third and fourth claims for relief should be dismissed.
                                            14           Defendants assert that Plaintiff’s third and fourth claims for relief should be dismissed
                                            15    because they are derivative claims of Plaintiff’s first and second claims for relief. And should
                                            16    fail for the same reasons.
                                            17           This court grants partial judgment in Plaintiff’s favor on the first claim and denied
                                            18    Defendant’s related claim. On the second and third claims, the court grants judgment in
                                            19    Plaintiff’s favor. Plaintiff did not seek summary judgment on its fourth claim. Defendant’s
                                            20    claim that it should be dismissed based on denial of the prior claims is without merit.
                                            21           As such, Defendants’ request for summary judgment as to these claims is denied.
                                            22    Conclusion
                                            23           For the reasons stated herein, the court hereby
                                            24           (i) grants Plaintiff’s request for summary judgment as to Lindley and Babcock’s
                                            25               interests in Coastal as consideration was not received by Coastal for the shares,
                                            26               and denies Lindley and Babcock’s request for summary judgment;
                                            27
                                            28




                                             Case: 17-05044        Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35            Page 15 of
                                                                                              17

                                                                                   AA Page 545
                                                 Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 91 of 92




                                            1           (ii) denies in part and grants in part Plaintiff’s and Defendants’ requests for summary
                                            2              judgment as to whether consideration was received by Coastal for 150,000 of the
                                            3              shares allocated to Nobles;
                                            4           (iii) denies Plaintiff’s and Defendants’ requests for summary judgment as to Patty’s
                                            5              Coastal shares;
                                            6           (iv) grants Plaintiff’s request for summary judgment as ACP is Brower’s separate or
                                            7              community property, and denies Patty and Patty Trust’s request for summary
                                            8              judgment;
                                            9           (v) grants Plaintiff’s request for summary judgment avoiding the Coastal Merger; and
                                            10          (vi) denies Defendants’ request for summary judgment as to Plaintiff’s third and
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11             fourth claims.
                                            12                           **END OF MEMORANDUM DECISION**
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                             Case: 17-05044      Doc# 123      Filed: 11/20/19 Entered: 11/20/19 15:40:35           Page 16 of
                                                                                            17

                                                                                 AA Page 546
                                             Case 5:19-cv-08135-EJD Document 14 Filed 04/24/20 Page 92 of 92




                                                                              COURT SERVICE LIST
                                             1
                                             2   All ECF Recipients

                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                             Case: 17-05044     Doc# 123   Filed: 11/20/19 Entered: 11/20/19 15:40:35   Page 17 of
                                                                                        17

                                                                           AA Page 547
